﻿

﻿

﻿

﻿

 

 

﻿

 

Corrs Chambers Westgarth

567 Collins Street, Melbourne VIC 3000, Australia

GPO Box 9925, Melbourne VIC 3001, Australia

Tel +61 3 9672 3000

Fax +61 3 9672 3010

www.corrs.com.au

 

﻿

 

Sydney

Melbourne

Brisbane

Perth

Port Moresby

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

National Australia Bank Limited

﻿

Reading Entertainment Australia Pty Ltd Each 

Guarantor

﻿

﻿

﻿

﻿

Amendment Deed

Corporate Markets Loan Bank Guarantee Facility Agreement

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

©  Corrs Chambers Westgarth





--------------------------------------------------------------------------------

 

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

 

Contents

 

1Definitions

1 

2Consideration

2 

3Conditions precedent

2 

4Amendments to Facility Agreement

2 

5Acknowledgments

3 

6Warranties and representations

3 

6.1General

3 

6.2Survival of warranties

4 

7General

4 

7.1Construction

4 

7.2Costs and Expenses

5 

7.3Counterparts

5 

7.4Entire understanding

5 

7.5Governing law and jurisdiction

6 

Schedule 1-Guarantors

7 

Execution

9 

Annexure A- Amended Facility Agreement

18 

﻿

 

﻿

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

﻿

﻿

﻿

Date: March 27, 2019

﻿

﻿

Parties

﻿

﻿

National Australia Bank Limited ABN 12 004 044 937 of Pier 3 Level 4, 800 Bourke
Street, Docklands, Victoria 3008 (Bank)

﻿

﻿

Reading Entertainment Australia Pty Ltd ACN [Redacted] of 98 York Street, South
Melbourne, Victoria 3205 (Borrower)

﻿

﻿

Each person listed in schedule 1 (each a Guarantor)

﻿

﻿

﻿

Agreed terms

﻿

﻿

﻿

1Definitions

In this document words and expressions which are defined or given a specific
meaning in the Amended Facility Agreement but which are not defined or given a
specific meaning in this document have the same meaning as in the Amended
Facility Agreement.  Otherwise, terms have the following meanings.

﻿

Amended Facility   The Facility Agreement as amended by this document.

﻿

Agreement

﻿

Amendment Date    The date on which Bank notifies the Borrower that the
conditions precedent set out in clause 3 are satisfied.

﻿

﻿

Facility Agreement  The Facility Agreement dated 24 June 2011 between the Bank,
the Borrower and the Guarantors, as amended, varied or amended and restated from
time to time, including on 14 June 2013, 27 June 2014, December 2015 and May
2018.

﻿

New Guarantor        Reading Cannon Park Pty Ltd ACN [Redacted]

﻿

New Property          The land known as Cannon Park City Centre and Cannon Park
Discount Centre, Corner Hervey Range Road and Pioneer Drive, Thurwingowa
Central, Queensland, described in title references 50442105, 50442106 and
51155321.

New Security

﻿

﻿

(a) A general security agreement granted by the New Guarantor to the Bank, over
all of the assets of the New Guarantor; and

﻿

(b) a freehold mortgage granted by the New Guarantor



--------------------------------------------------------------------------------

 

 

to the Bank over the New Property.

﻿

PPSAPersonal Property Securities Act (2009) (Cth).

﻿

﻿

﻿

2Consideration

Each party has entered into this document in consideration of each other party
agreeing to make the acknowledgements contained in this document and to amend
the Facility Agreement in accordance with this document and acknowledges receipt
of that consideration.

﻿

﻿

﻿

3Conditions precedent

The amendments to the Facility Agreement are subject to the conditions precedent
that:

﻿

(a)the Bank has received in form and substance satisfactory to the Bank:

﻿

(i)an original copy of this document, duly executed by the Borrower and each
Guarantor ;

﻿

(ii)original copies of each New Security, duly executed by the New Guarantor;

﻿

(iii)title documents for the New Property, and any necessary releases in respect
of any Encumbrance affecting the New Property or the New Guarantor;

﻿

(iv)a Valuation  in respect of the New Property;

﻿

(v)evidence of Insurances for each Freehold Property and Leasehold Property
noting the Bank's interest as mortgagee, to cover at a minimum, re-instatement
and public liability insurance;

﻿

(vi)a non-refundable restructure and application fee in the amount referred to
in clause 9.1(b) of the Amended Facility Agreement;

﻿

(vii)anything which the Bank has reasonably requested that a party provide to it
in relation to the Facility Agreement ; and

﻿

(b)each of the above conditions is satisfied no later than 31 March 2019:

and

﻿

(c)no Event of Default or Potential Event of Default subsists.

﻿

﻿

﻿

4Amendments to Facility Agreement

(a)On and from the Amendment Date

﻿

(i)the Facility Agreement is amended by deleting items which have been struck
out and inserting items that have been underlined in annexure A.

﻿

(ii)the New Guarantor:

﻿

(A)agrees with each person who is or becomes a party to the Facility Agreement
that it will be bound by the Facility Agreement as a Guarantor and a Transaction
Party; and

﻿

(B)makes in relation to itself in favour of the Bank the



--------------------------------------------------------------------------------

 

 

representations and warranties set out in clause 8.1 of the Facility Agreement.

﻿

(iii)each party agrees with the New Guarantor that, with effect from the date of
this document, the New Guarantor will have the benefit of the Facility Agreement
as a Transaction Party and Guarantor.

﻿

(b)The Bank, the Borrower and the Guarantors agree to be bound by the Amended
Facility Agreement on and from the Amendment Date.

﻿

5Acknowledgments

The Borrower and each Guarantor:

﻿

(a)acknowledge that nothing in this document or any related financing change
statement under the PPSA releases, terminates or otherwise affects any
liabilities of the Borrower to the Bank, or affects its liability under any
Transaction Document;

﻿

(b)acknowledge that the Bank has agreed to execute this document at the request
of the Borrower and each Guarantor;

﻿

(c)agree to the variation to the Facility Agreement and agree that each
Collateral Security extends to and secures the Borrower's obligations to the
Bank under the Transaction Documents, including the Amended Facility Agreement;
and

﻿

(d)acknowledge that their obligations (as borrower, guarantor, indemnifier, or
otherwise) and the Bank's rights are not affected by anything which might
abrogate, prejudice or limit them or the effectiveness of this document,
including the failure by any person named as a Guarantor to become bound by this
document.

﻿

6Warranties  and  representations

﻿

6.1General

The Borrower and each Guarantor warrant and represent to the Bank that:

﻿

(a)at the time of execution of this document, and at the Amendment Date:

﻿

(i)it has capacity unconditionally to execute, deliver and comply with its
obligations under this document and the Transaction Documents to which it is a
party (including the Amended Facility Agreement);

﻿

(ii)it has taken all necessary action to authorise the unconditional execution
and delivery of, and the compliance with, its obligations

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

under this document and the Transaction Documents to which it is a party
(including the Amended Facility Agreement);

﻿

(iii)this document and the Transaction Documents to which it is a party
(including the Amended Facility Agreement) are its valid and legally binding
obligations and are enforceable against it by each other party in accordance
with the terms of this document and the Transaction Documents to which it is a
party (including the Amended Facility Agreement), subject to principles of
equity and rules affecting creditors' rights generally; and

﻿

(iv)its unconditional execution and delivery of this document and compliance
with its obligations under this document and the Transaction Documents to which
it is a party (including the Amended Facility Agreement) do not contravene:

﻿

(A)any law or directive from a government entity;

﻿

(B)its constituent documents;

﻿

(C)any agreement or instrument to which it is a party; or

﻿

(D)any obligation of it to any other person.

﻿

6.2Survival of warranties

The warranties and representations in clause 6 survive the execution of this
document and the amendment of the Facility Agreement.

﻿

﻿

﻿

7General

﻿

7.1Construction

Unless expressed to the contrary, in this document:

﻿

(a)words in the singular include the plural and vice versa;

﻿

(b)any gender includes the other genders;

﻿

(c)if a word or phrase is defined its other grammatical forms have corresponding
meanings;

﻿

(d)'includes' means includes without limitation;

﻿

(e)no rule of construction will apply to a clause to the disadvantage of a party
merely because that party put forward the clause or would otherwise benefit from
it;

﻿

(f)a reference to:

﻿

(i)a person includes a partnership, joint venture, unincorporated association,
corporation and a government or statutory body or authority;

﻿

(ii)a person includes the person's legal personal representatives, successors,
assigns and persons substituted by novation;

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

(iii)any legislation includes subordinate legislation under it and includes that
legislation and subordinate legislation as modified or replaced;

﻿

(iv)an obligation includes a warranty or representation and a reference to a
failure to comply with an obligation includes a breach of warranty or
representation;

﻿

(v)a right includes a benefit, remedy, discretion or power;

﻿

(vi)time is to local time in Melbourne;

﻿

(vii)'$' or 'dollars' is a reference to Australian currency;

﻿

(viii)this or any other document includes the document as novated, varied or
replaced and despite any change in the identity of the parties;

﻿

(ix)writing includes any mode of representing or reproducing words in tangible
and permanently visible form, and includes fax transmissions;

﻿

(x)this document includes all schedules and annexures to it; and

﻿

(xi)a clause, schedule or annexure is a reference to a clause, schedule or
annexure, as the case may be, of this document: and

﻿

(g)where time is to be calculated by reference to a day or event, that day or
the day of that event is excluded.

﻿

7.2Costs and Expenses

The Borrower must on demand pay and if paid by the Bank reimburse to the Bank:

﻿

(a)the Bank's reasonable costs and expenses (including legal costs and expenses
on a full indemnity basis) relating to the negotiation, preparation, execution,
stamping and registration of this document; and

﻿

(b)any duties and registration or other fees (including fines and penalties
relating to such duties and fees) which are payable or are assessed by a
relevant government body or other person to be payable in relation to this
document or any transaction contemplated by it.

﻿

7.3Counterparts

This document may consist of a number of counterparts and, if so, the
counterparts taken together constitute one document.

﻿

7.4Entire understanding

(a)This document contains the entire understanding between the parties as to the
subject matter of this document.

﻿

(b)All previous negotiations, understandings, representations, warranties,
memoranda or commitments concerning the subject matter of this document are
merged in and superseded by this document and are of no effect.  No party is
liable to any other party in respect of those matters.

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

(c)No oral explanation or information provided by any party to another:

﻿

(i)affects the meaning or interpretation of this document; or

﻿

(ii)constitutes any collateral agreement, warranty or understanding between any
of the parties.

﻿

7.5Governing law and jurisdiction

(a)This document is governed by and is to be construed in accordance with the
laws applicable in Victoria.

﻿

(b)Each party irrevocably and unconditionally submits to the non-exclusive
jurisdiction of the courts exercising jurisdiction in Victoria and any courts
which have jurisdiction to hear appeals from any of those courts and waives any
right to object to any proceedings being brought in those courts.

--------------------------------------------------------------------------------

 

 



﻿

﻿

 

 

Schedule  1

 

﻿

Guarantors

 

 

﻿

Name

 

Reading Entertainment Australia Pty Ltd

 

ACN

 

 

[Redacted]

 

Particulars for delivery of notices

 

Address:  98 York Street, South Melbourne

﻿

 

VIC  3205 Australia

 

Fax: 03 9685 0999

 

Attention:   Managing Director

 

AND TO:

 

Reading International Inc.

Address: 5995 Sepulveda Blvd, Suite 300 Culver City California 90230

United States of America

Fax: +1 213 235 2229

 

﻿

﻿

]

 

﻿

Attention: Chief Financial Officer

﻿

Australia Country Cinemas Pty Ltd

 

[Redacted]

 

Same as for Borrower

﻿

Australian Equipment Supply Pty Ltd

 

[Redacted]

 

Same as for Borrower

﻿

Burwood Developments Pty Ltd

 

[Redacted]

 

Same as for Borrower

﻿

Epping Cinemas Pty Ltd

 

[Redacted]

Same as for Borrower

﻿

Hotel Newmarket Pty Ltd

[Redacted]

Same as for Borrower

﻿

Newmarket Properties Pty Ltd

 

[Redacted]

 

Same as for Borrower

﻿

Newmarket Properties No. 2 Pty Ltd

 

[Redacted]

 

Same as for Borrower

﻿

Newmarket Properties #3 Pty Ltd

 

[Redacted]

 

Same as for Borrower

﻿

Reading Auburn Pty Ltd

 

[Redacted]

 

Same as for Borrower

﻿

Reading Australia Leasing (E&R) Pty Ltd

 

[Redacted]

 

Same as for Borrower

﻿

Reading Belmont Pty Ltd

 

[Redacted]

 

Same as for Borrower

﻿

Reading Bundaberg 2012 Pty Ltd

 

[Redacted]

 

Same as for Borrower

﻿

Reading Charlestown Pty Ltd

 

 

 

 

[Redacted]

 

Same as for Borrower

﻿

﻿

 

﻿

 

 

Name

 

ACN

 

Particulars for delivery of notices

﻿

Reading Cinemas Pty Ltd

 

[Redacted]

 

Same as for Borrower

﻿

Reading Cinemas Management Pty Ltd

 

[Redacted]

 

Same as for Borrower

﻿

Reading Colac Pty Ltd

 

[Redacted]

 

Same as for Borrower

﻿

Reading Dandenong Pty Ltd

 

[Redacted]

 

Same as for Borrower

﻿

Reading Elizabeth Pty Ltd

 

[Redacted]

 

Same as for Borrower

﻿

Reading Exhibition Pty Ltd

 

[Redacted]

 

Same as for Borrower

﻿

Reading Licences Pty Ltd

 

[Redacted]

 

Same as for Borrower

﻿

Reading Maitland Pty Ltd

 

[Redacted]

 

Same as for Borrower

﻿

Reading Melton Pty Ltd

 

[Redacted]

 

Same as for Borrower

﻿

Reading Properties Pty Ltd

 

[Redacted]

 

Same as for Borrower

﻿

Reading Properties lndooroopilly Pty Ltd as trustee for The Landplan Property

 

[Redacted]

Same as for Borrower

Partners Discretionary Trust

 

 

﻿

Reading Properties Taringa Pty Ltd as

 

[Redacted]

 

Same as for Borrower

trustee for the Reading Property

 

 

Partners No. 1 Discretionary Trust

 

 

﻿

Reading Property Holdings Pty Ltd

 

[Redacted]

 

Same as for Borrower

﻿

Reading Rouse Hill Pty Ltd

 

[Redacted]

 

Same as for Borrower

﻿

Reading Sunbury Pty Limited

 

[Redacted]

 

Same as for Borrower

﻿

Rhodes Peninsula Cinema Pty Limited

 

[Redacted]

 

Same as for Borrower

﻿

Westlakes Cinema Pty Ltd

 

[Redacted]

 

Same as for Borrower

﻿

A.C.N. [Redacted] Pty Ltd

 

[Redacted]

 

Same as for Borrower

﻿

Reading Cannon Park Pty Ltd

 

[Redacted]

 

Same as for Borrower

﻿

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

Execution

﻿

﻿

Executed as a deed

﻿

﻿

﻿

Executed by Reading Entertainment Australia Pty Ltd ACN [Redacted]

/s/ Ellen M. Cotter/s/ Andrzej Matyczynski

____________________________                    ____________________________

﻿

Ellen M. CotterAndrzej Matyczynski

DirectorDirector

﻿

﻿

﻿

Executed by Australian Country Cinemas Pty Ltd ACN [Redacted]

/s/ Ellen M. Cotter/s/ Andrzej Matyczynski

____________________________                    ____________________________

﻿

Ellen M. CotterAndrzej Matyczynski

DirectorDirector

﻿

﻿

﻿

Executed by Australian Equipment Supply Pty Ltd ACN [Redacted]

/s/ Ellen M. Cotter/s/ Andrzej Matyczynski

____________________________                    ____________________________

﻿

Ellen M. CotterAndrzej Matyczynski

DirectorDirector

﻿

﻿





--------------------------------------------------------------------------------

 

 



Executed by Burwood Developments Pty Ltd ACN [Redacted]

/s/ Ellen M. Cotter/s/ Andrzej Matyczynski

____________________________                    ____________________________

﻿

Ellen M. CotterAndrzej Matyczynski

DirectorDirector

﻿

﻿

﻿

Executed by Epping Cinemas Pty Ltd ACN [Redacted]

/s/ Ellen M. Cotter/s/ Andrzej Matyczynski

____________________________                    ____________________________



Ellen M. CotterAndrzej Matyczynski

DirectorDirector

﻿

﻿

﻿

Executed by Hotel Newmarket Pty Ltd ACN [Redacted]

/s/ Ellen M. Cotter/s/ Andrzej Matyczynski

____________________________                    ____________________________

﻿

Ellen M. CotterAndrzej Matyczynski

DirectorDirector

﻿

﻿

﻿

Executed by Newmarket Properties Pty Ltd ACN [Redacted]

/s/ Ellen M. Cotter/s/ Andrzej Matyczynski

____________________________                    ____________________________

﻿

Ellen M. CotterAndrzej Matyczynski

DirectorDirector





--------------------------------------------------------------------------------

 

 



﻿

Executed by Newmarket Properties No. 2 Pty Ltd ACN [Redacted]

/s/ Ellen M. Cotter/s/ Andrzej Matyczynski

____________________________                    ____________________________

﻿

Ellen M. CotterAndrzej Matyczynski

DirectorDirector

﻿

﻿

﻿

Executed by Newmarket Properties #3 Pty Ltd ACN [Redacted]

/s/ Ellen M. Cotter/s/ Andrzej Matyczynski

____________________________                    ____________________________

﻿

Ellen M. CotterAndrzej Matyczynski

DirectorDirector

﻿

﻿

﻿

Executed by Reading Auburn Pty Ltd ACN [Redacted]

/s/ Ellen M. Cotter/s/ Andrzej Matyczynski

____________________________                    ____________________________

﻿

Ellen M. CotterAndrzej Matyczynski

DirectorDirector

﻿

﻿

﻿

Executed by Reading Australia Leasing (E&R) Pty Ltd ACN [Redacted]

/s/ Ellen M. Cotter/s/ Andrzej Matyczynski

____________________________                    ____________________________

﻿

Ellen M. CotterAndrzej Matyczynski

DirectorDirector

﻿





--------------------------------------------------------------------------------

 

 



Executed by Reading Belmont Pty Ltd ACN [Redacted]

/s/ Ellen M. Cotter/s/ Andrzej Matyczynski

____________________________                    ____________________________

﻿

Ellen M. CotterAndrzej Matyczynski

DirectorDirector

﻿

﻿

﻿

Executed by Reading Bundaberg 2012 Pty Ltd ACN [Redacted]

/s/ Ellen M. Cotter/s/ Andrzej Matyczynski

____________________________                    ____________________________

﻿

Ellen M. CotterAndrzej Matyczynski

DirectorDirector

﻿

﻿

Executed by Reading Charlestown Pty Ltd ACN [Redacted]

/s/ Ellen M. Cotter/s/ Andrzej Matyczynski

____________________________                    ____________________________

﻿

Ellen M. CotterAndrzej Matyczynski

DirectorDirector

﻿

﻿

﻿

Executed by Reading Cinemas Pty Ltd ACN [Redacted]

/s/ Ellen M. Cotter/s/ Andrzej Matyczynski

____________________________                    ____________________________

﻿

Ellen M. CotterAndrzej Matyczynski

DirectorDirector

﻿





--------------------------------------------------------------------------------

 

 



﻿

Executed by Reading Cinemas Management Pty Ltd ACN [Redacted]

/s/ Ellen M. Cotter/s/ Andrzej Matyczynski

____________________________                    ____________________________

﻿

Ellen M. CotterAndrzej Matyczynski

DirectorDirector

﻿

﻿

﻿

Executed by Reading Colac Pty Ltd ACN [Redacted]

/s/ Ellen M. Cotter/s/ Andrzej Matyczynski

____________________________                    ____________________________

﻿

Ellen M. CotterAndrzej Matyczynski

DirectorDirector

﻿

﻿

﻿

Executed by Reading Dandenong Pty Ltd ACN [Redacted]

/s/ Ellen M. Cotter/s/ Andrzej Matyczynski

____________________________                    ____________________________

﻿

Ellen M. CotterAndrzej Matyczynski

DirectorDirector

﻿

﻿

Executed by Reading Elizabeth Pty Ltd ACN [Redacted]

/s/ Ellen M. Cotter/s/ Andrzej Matyczynski

____________________________                    ____________________________

﻿

Ellen M. CotterAndrzej Matyczynski

DirectorDirector

﻿





--------------------------------------------------------------------------------

 

 



Executed by Reading Exhibition Pty Ltd ACN [Redacted]

/s/ Ellen M. Cotter/s/ Andrzej Matyczynski

____________________________                    ____________________________

﻿

Ellen M. CotterAndrzej Matyczynski

DirectorDirector

﻿

﻿

﻿

Executed by Reading Licenses Pty Ltd ACN [Redacted]

/s/ Ellen M. Cotter/s/ Andrzej Matyczynski

____________________________                    ____________________________

﻿

Ellen M. CotterAndrzej Matyczynski

DirectorDirector

﻿

﻿

﻿

Executed by Reading Maitland Pty Ltd ACN [Redacted]

/s/ Ellen M. Cotter/s/ Andrzej Matyczynski

____________________________                    ____________________________

﻿

Ellen M. CotterAndrzej Matyczynski

DirectorDirector

﻿

﻿

﻿

Executed by Reading Melton Pty Ltd ACN [Redacted]

/s/ Ellen M. Cotter/s/ Andrzej Matyczynski

____________________________                    ____________________________

﻿

Ellen M. CotterAndrzej Matyczynski

DirectorDirector

﻿





--------------------------------------------------------------------------------

 

 



Executed by Reading Properties Pty Ltd ACN [Redacted]

/s/ Ellen M. Cotter/s/ Andrzej Matyczynski

____________________________                    ____________________________

﻿

Ellen M. CotterAndrzej Matyczynski

DirectorDirector

﻿

﻿

﻿

Executed by Reading Properties Indooroopilly Pty Ltd ACN [Redacted]

/s/ Ellen M. Cotter/s/ Andrzej Matyczynski

____________________________                    ____________________________

﻿

Ellen M. CotterAndrzej Matyczynski

DirectorDirector

﻿

﻿

﻿

Executed by Reading Properties Taringa Pty Ltd ACN [Redacted]

/s/ Ellen M. Cotter/s/ Andrzej Matyczynski

____________________________                    ____________________________

﻿

Ellen M. CotterAndrzej Matyczynski

DirectorDirector

﻿

﻿

﻿

Executed by Reading Property Holdings Pty Ltd ACN [Redacted]

/s/ Ellen M. Cotter/s/ Andrzej Matyczynski

____________________________                    ____________________________

﻿

Ellen M. CotterAndrzej Matyczynski

DirectorDirector

﻿





--------------------------------------------------------------------------------

 

 



Executed by Reading Rouse Hill Pty Ltd ACN [Redacted]

/s/ Ellen M. Cotter/s/ Andrzej Matyczynski

____________________________                    ____________________________

﻿

Ellen M. CotterAndrzej Matyczynski

DirectorDirector

﻿

﻿

﻿

Executed by Reading Sunbury Pty Ltd ACN [Redacted]

/s/ Ellen M. Cotter/s/ Andrzej Matyczynski

____________________________                    ____________________________

﻿

Ellen M. CotterAndrzej Matyczynski

DirectorDirector

﻿

﻿

﻿

Executed by Rhodes Peninsula Cinema Pty Ltd ACN [Redacted]

/s/ Ellen M. Cotter/s/ Andrzej Matyczynski

____________________________                    ____________________________

﻿

Ellen M. CotterAndrzej Matyczynski

DirectorDirector

﻿

﻿

﻿

Executed by Westlakes Cinema Pty Ltd ACN [Redacted]

/s/ Ellen M. Cotter/s/ Andrzej Matyczynski

____________________________                    ____________________________

﻿

Ellen M. CotterAndrzej Matyczynski

DirectorDirector

﻿





--------------------------------------------------------------------------------

 

 



Executed by A.C.N. 143 633 096 Pty Ltd ACN [Redacted]

/s/ Ellen M. Cotter/s/ Andrzej Matyczynski

____________________________                    ____________________________

﻿

Ellen M. CotterAndrzej Matyczynski

DirectorDirector

﻿

﻿

﻿

Executed by Reading Cannon Park Pty Ltd ACN [Redacted]

/s/ Ellen M. Cotter/s/ Andrzej Matyczynski

____________________________                    ____________________________

﻿

Ellen M. CotterAndrzej Matyczynski

DirectorDirector

﻿

﻿

﻿

﻿

﻿

Executed by National Australia Bank Limited ABN 12 004 044 937 by its Attorney
who holds the position of Level 2 Attorney under Power of Attorney dated
1/3/2007 in the presence of:

/s/ Matthew Spangler/s/ Jerome Walsh

____________________________                    ____________________________

﻿

WitnessAttorney

﻿

Matthew SpanglerJerome Walsh

____________________________                    ____________________________

﻿

Name of Witness (print)Name of Attorney (print)

﻿

﻿

 

--------------------------------------------------------------------------------

 

 

Annexure A

﻿

﻿

Amended Facility Agreement





--------------------------------------------------------------------------------

 

 



﻿



﻿

 

﻿

 

 

﻿

 

Corrs Chambers Westgarth

567 Collins Street, Melbourne VIC 3000, Australia

GPO Box 9925, Melbourne VIC 3001, Australia

Tel +61 3 9672 3000

Fax +61 3 9672 3010

www.corrs.com.au

 

﻿

 

Sydney

Melbourne

Brisbane

Perth

Port Moresby

 

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

Annexure A – Amended Facility Agreement

﻿

National Australia Bank Limited

﻿

Reading Entertainment Australia Group

﻿

﻿

﻿

﻿

﻿

﻿

Corporate Markets

Loan & Bank

Guarantee Facility

Agreement

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿



 

--------------------------------------------------------------------------------

 

 

Contents

﻿

﻿

 

 

﻿

 

 

1

Interpretation

1

﻿

1.1 Definitions

1

﻿

1.2 Construction

19

﻿

1.3 Headings

20

﻿

1.4 Corporations Act, GST and Accounting Standards

20

﻿

1.5 Subsisting Events of Default and Potential Events of Default

20

﻿

1.5 Not used

20

﻿

1.6 Not used

20

﻿

1.7 Inconsistency

20

2

Consideration

20

3

Conditions precedent

20

﻿

3.1 Not used

20

﻿

3.2 Conditions precedent to Advances and Drawings

20

﻿

3.3 Not used

20

4

Facility

21

﻿

4.1 Nature

21

﻿

4.2 Purpose

21

﻿

4.3 Advances and Drawings

21

﻿

4.4 Funding Notices

22

﻿

4.5 Not used

23

﻿

4.6 Not used

23

﻿

4.7 Not used

23

﻿

4.8 Bank Guarantee Facilities

23

﻿

4.9 Cancellation

23

﻿

4.10 Market disruption

23

﻿

4.11 Alternative basis of interest or funding

24

﻿

4.12 Pricing Review Events

24

﻿

4.13 Consequences of a Pricing Review

24

5

Payments

25

﻿

5.1 Not used

25

﻿

5.2 Voluntary prepayments

25

﻿

5.3 Indemnity in respect of Bank Guarantees

25

﻿

5.4 Mandatory prepayments

27

﻿

5.5 Repayments

27

﻿

5.6 Not used

27

6

Interest and fees

28

﻿

6.1 Pricing Periods

28

﻿

6.2 Payment and rate

28

﻿

6.3 Computation of interest

29

﻿

6.4 Capitalisation of interest

29

﻿

6.5 Merger

29

7

Payments

29

﻿

7.1 Place, manner and time of payment

30

﻿

7.2 Gross-up

30

﻿

7.3 Appropriation

31

8

Representations and warranties

31

﻿

8.1 Nature

31

﻿

8.2 General

34

9

General obligations

35

﻿

9.1 Fees

35

﻿

9.2 Records

35

﻿

9.3 Financial Statements and other financial information

36

﻿

9.4 Other information

37

﻿

9.5 Other financial undertakings

38



 

 

 

Facility Agreement

 

page  3

 

--------------------------------------------------------------------------------

 

 

﻿

9.6 Insurance

42

﻿

9.7 Financial ratios

42

﻿

9.8 Environment

42

﻿

9.9 No default

45

﻿

9.10 Obligations of Trustees

45

﻿

9.11 Release for Permitted Disposals

46

10

Events of Default

46

﻿

10.1 Nature

46

﻿

10.2 Effect of Event of Default

48

﻿

10.3 Cash Cover Account regarding Bank Guarantees

50

﻿

10.4 Review Events

50

﻿

10.5 Reviews

51

11

Costs and expenses

51

﻿

11.1 Interpretation

52

﻿

11.2 Nature

52

﻿

11.3 Remuneration

52

12

Indemnities

53

﻿

12.1 Nature

53

﻿

12.2 Representatives

53

﻿

12.3 Currency deficiency

53

﻿

12.4 Independence and survival

53

﻿

12.5 Accounting for transactions

53

﻿

12.6 Liability for Regulatory Events

54

13

Goods and Services Tax

55

﻿

13.1 Taxable supply

55

﻿

13.2 Adjustment events

55

﻿

13.3 Payments

55

14

Increased costs

56

15

Illegality

56

﻿

15.1 Prepayment

56

﻿

15.2 Facility terminated

57

16

Guarantee and indemnity

57

﻿

16.1 Guarantee

57

﻿

16.2 Nature of guarantee

57

﻿

16.3 Indemnity

57

﻿

16.4 Reinstatement of rights

58

﻿

16.5 Rights of the Bank are protected

58

﻿

16.6 No merger

59

﻿

16.7 Extent of Guarantor’s obligations

59

﻿

16.8 Guarantor’s rights are suspended

59

﻿

16.9 Guarantor’s right of proof limited

59

﻿

16.10 No set-off against assignees

59

﻿

16.11 Suspense account

60

﻿

16.12 Right to prove

60

﻿

16.13 Release of Guarantors

60

﻿

16.14 New Guarantors

60

﻿

16.15 Consideration

61

﻿

16.16 New Guarantors

61

17

Attorney

61

﻿

17.1 Appointment

61

﻿

17.2 Not used

61

﻿

17.3 General

61

18

General

62

﻿

18.1 Set-off

62

﻿

18.2 Bank’s certificate

62

﻿

18.3 Supervening legislation

62

﻿

18.4 Time of the essence

62

﻿

18.5 Business Days

63



 

 

 

Facility Agreement

 

page  4

 

--------------------------------------------------------------------------------

 

 

﻿

18.6 Confidentiality

63

﻿

18.7 Exchange rate

65

﻿

18.8 Records as evidence

65

﻿

18.9 Further assurances

65

﻿

18.10 Amendment

65

﻿

18.11 Waiver and exercise of rights

65

﻿

18.12 Rights cumulative

66

﻿

18.13 Approval and consent

66

﻿

18.14 Assignment

66

﻿

18.15 Counterparts

66

﻿

18.16 Sovereign immunity

67

﻿

18.17 Governing law and jurisdiction

67

﻿

18.18 Telephone recording

67

﻿

18.19 Legal advice

67

﻿

18.20 Further assurances

67

﻿

18.21 Exclusion of certain provisions

68

﻿

18.22 Notice of changes

69

19

Notices

69

﻿

19.1 General

69

﻿

19.2 How to give a communication

69

﻿

19.3 Particulars for delivery of notices

69

﻿

19.4 Communications by post

69

﻿

19.5 Communications by tax

69

﻿

19.6 After hours communications

69

﻿

19.7 Process service

70

Schedule 1 – Transaction Parties

71

Schedule 2 – Facilities

74

Schedule 3 – Collateral Security

75

Schedule 4 – Not used

78

Schedule 5 – Not used

79

Schedule 6 – Verification Certificate

83

Schedule 7 – Funding Notice

85

Schedule 8 – Guarantor Accession Deed

86

Schedule 9 – Compliance Certificate

88

Schedule 10 – Interim Compliance Certificate

90

﻿

﻿

 

 

 

 

Facility Agreement

 

page  5

 

--------------------------------------------------------------------------------

 

 

 

﻿

﻿

﻿

﻿

﻿

﻿

﻿

Date 24 June 2011

﻿

﻿

Parties

﻿

National Australia Bank Limited ABN 12 004 044 937 of Pier 3 Level 4, 800 Bourke
Street, Docklands, Victoria 3008 (Bank)

﻿

Reading Entertainment Australia Pty Ltd ACN [Redacted] of 98 York Street, South
Melbourne, Victoria 3205 (Borrower)

﻿

Each person listed in schedule 1 (each an Original Guarantor)

﻿

﻿

﻿

﻿

Agreed terms

﻿

﻿

1Interpretation

﻿

1.1Definitions

In this document:

﻿

Accounting Standards means accounting principles and practices consistently
applied which are generally accepted in Australia and are consistent with any
applicable legislation in each case as in effect on the date of this document,
including instruments in force under section 334 of the Corporations Act and
provisions of such instruments.

﻿

Adjusted EBITDA means, for any period, EBITDA adjusted to exclude:

﻿

(a)any non-cash impairment for non-current assets included in the consolidated
financial statements of the Reading Entertainment Australia Group during the
relevant period;

﻿

(b) any net gains or losses on asset sales; and

﻿

(c) any net foreign exchange amounts (whether realised or unrealised) included
in the consolidated financial statements of the Reading Entertainment Australia
Group during the relevant period.

﻿

and subject to adjustment in respect of any further extraordinary items with the
Bank’s written consent.

﻿

Advance means the principal amount of an advance made under the Corporate
Markets Loan Facility or, where appropriate, requested under the Corporate
Markets Loan Facility.

﻿

Aggregate Amount means, in relation to a Drawing, the aggregate of the Face
Values of all Bank Guarantees comprising that Drawing.

 

 

 

 

Facility Agreement

 

page  6

 

--------------------------------------------------------------------------------

 

 

 

﻿

﻿

﻿

﻿

Amendment Deed means the document entitled ‘Amendment Deed’ executed in March
2019 between the Bank and the Transaction Parties.

﻿

Annual Compliance Certificate means, in relation to a Financial Year, a
certificate substantially in the form of schedule 9.

﻿

Approved Valuer means a company or firm of duly qualified and licensed real
estate valuers acceptable to the Bank in all respects and instructed by (or with
the approval of) the Bank.

﻿

Attorney means any attorney appointed under this document and any sub- attorney
appointed by an Attorney.

﻿

Authorisation includes any authorisation, consent, licence, permission, approval
or exemption from any Government Body. If a Government Body could prohibit
anything being done in connection with any matter or otherwise intervene within
a specified time after notice has been given to it or any document lodged or
filed with it in connection with the matter, the relevant matter will not be
taken to have been authorised until the specified time limit has expired without
the Government Body taking any relevant action.

﻿

Authorised Representative means, in relation to any party to this document, a
person with the right to act as the agent of that party for the purposes of this
document. It includes a director or company secretary of that party (if it is a
corporation) and, in the case of the Bank, an employee of the Bank whose title
contains the word “manager”, “director”, “associate” or a similar term and a
lawyer for the Bank. It also includes a person appointed by a party as an
Authorised Representative of that party whose appointment is notified by the
appointor to the other party in a notice which contains the specimen signature
of the appointee.

﻿

Availability Period means in respect of each Facility, the period beginning on
the date on which the conditions precedent are satisfied or waived by the Bank
in accordance with the Transaction Documents and ending on the Termination Date.

﻿

Available Commitment means in respect of a Facility, the Facility Limit less the
Outstanding Accommodation relating to that Facility.

﻿

Bank Guarantee means each bank guarantee issued (or deemed to have been issued)
in accordance with this document.

﻿

Bank Guarantee Facility means the Facility described as such in schedule 2

and granted pursuant to clause 4.1(a)(ii).

﻿

Bank Guarantee Margin means, in respect of each Bank Guarantee:

﻿

(a)prior to the ‘Variation Date’ under the Restatement Deed, 2.35% per annum;

﻿

(b)on and from the first services fee charge date (to be determined in
accordance with clause 9.1(e)) following the ‘Variation Date’ under the
Restatement Deed until the ‘Amendment Date’  under the Amendment Deed, 1.90% per
annum; and

 

 

 

 

Facility Agreement

 

page  7

 

--------------------------------------------------------------------------------

 

 

 

﻿

﻿

﻿

﻿

(c) on and from the first services fee charge date (to be determined in
accordance with clause 9.1(e)) following the ‘Amendment Date’ under the
Amendment Deed, 1.85% per annum.

﻿

Base Rate means, in relation to a Pricing Period:

﻿

(a)the rate (expressed as a percentage yield per annum to maturity) being the
arithmetic average (rounded up to the nearest four decimal places) of the buying
rates published at or about 10.15 am on the first Business Day of the Pricing
Period on the Reuters Screen under the heading “BBSY” for Bills with a tenor as
nearly as possible equal to that Pricing Period; or

﻿

(b)if:

﻿

(i)the rate is not displayed for a term equivalent to that period; or

﻿

(ii)the basis of the calculation of the rate is changed after the date of this
document so that in the opinion of the Bank it ceases to reflect the cost of
providing the Facility,

﻿

the Base Rate will be the rate per centum per annum determined by the Bank to be
the average of the buying rates quoted to the Bank by at least three Reference
Banks at or about that time on that date. The buying rates must be for bills of
exchange accepted by a leading Australian  bank and which have a term equivalent
to the period. If there are no buying rates, the rate will be determined by the
Bank having regard to indexes or other bases which the Bank determines to be as
near as practicable to the indexes and bases used to determine the rate referred
to in paragraph (a).

Beneficiary means in relation to a Bank Guarantee, the person who from time to
time is entitled to make a claim for payment under that Bank Guarantee against
the Bank.

﻿

Bill means a bill of exchange as defined in the Bills of Exchange Act 1909 (but
does not include a cheque). It includes a document which, when signed by the
persons named as drawer and acceptor in the relevant document, will become such
a bill of exchange.

﻿

Break Costs means, in relation to any financial accommodation provided or to be
provided by the Bank under a Facility, any liability or costs incurred by the
Bank by reason of:

﻿

(a)liquidating or re-deploying deposits or other funds acquired or contracted
for by or on account of the Borrower or the Bank;

﻿

(b)terminating or reversing any agreement or arrangement (including by entering
into new agreements or arrangements to close out or net off existing agreements
or arrangements) entered into by or on account of the Borrower or the Bank with
a counterparty or an internal department of the Bank responsible for such
agreements or arrangements to hedge, fix, swap or limit its effective cost of
funding; or

﻿

(c)any loss of any margins in relation to future lending or loss of any fees.

 

 

 

 

Facility Agreement

 

page  8

 

--------------------------------------------------------------------------------

 

 

 

﻿

﻿

﻿

﻿

﻿

Business Day means a day which is not a Saturday, Sunday or bank or public
holiday in Melbourne.

﻿

Cash Cover Rate means the rate (expressed as a rate per centum per annum)
determined by the Bank (in good faith) to be the interest rate which it would
pay on deposits at call for an amount similar to the amount at which the
relevant deposit is made.

﻿

Calculation Date means 31 March, 30 June, 30 September and 31 December in each
year.

﻿

Calculation Period means each period of twelve months ending on a Calculation
Date.

﻿

Change of Control means there is a change (from that prevailing at the date  of
this document) in the persons who control any of the following in respect of a
Transaction Party:

﻿

(a)more than 50% of the votes eligible to be cast in the election of directors
or any similar matter; or

﻿

(b)the right to appoint or remove directors (or members of a governing body
having functions similar to a board of directors) representing more than 50% of
the votes exercisable by the directors (or persons have similar functions); or

﻿

(c)an interest of more than 50% in any category of the profits, distributions or
net liquidation proceeds.

﻿

Collateral Security means:

﻿

(a)any Guarantee by which any person Guarantees the Borrower’s compliance with
its obligations under any of the Transaction Documents;

﻿

(b)any Security which secures the payment of money owing (actually or
contingently) from time to time by:

﻿

(i)any Transaction Party in relation to any of the Transaction Documents; or

﻿

(ii)any person in relation to a Guarantee of any Transaction Party’s compliance
with its obligations under any of the Transaction Documents; and

﻿

(c)without limiting the generality of paragraphs (a) and (b) each thing listed
in schedule 3.

﻿

Contaminant means a noxious, harmful or hazardous condition (including an odour,
temperature, sound, vibration or radiation) or substance the presence or

 

 

 

 

Facility Agreement

 

page  9

 

--------------------------------------------------------------------------------

 

 

 

﻿

﻿

﻿

﻿

use of which (having regard, without limitation, to the nature and quantity of
the substance and other substances with which it is stored or used) does or may
result in the breach of an Environmental Law or the issuing of an order or
direction under an Environmental Law.

﻿

Corporate Markets Loan Facility means the Facility described as such in

schedule 2 and granted pursuant to clause 4.1(a)(i).  Corporations Act means the
Corporations Act 2001 (Cth).

Current Bank Guarantee means a Bank Guarantee which has not Matured or Expired.

﻿

Daily Interest Rate means, for any day, the Interest Rate on that day divided by
365.

﻿

Debt to Debt plus Equity Ratio means, as at any date, the ratio of:

(a)Total Gross Debt outstanding on that date; to

(b)Total Gross Debt outstanding plus Equity on that date.

﻿

Disposal means a sale, lease, transfer or other disposal by any Transaction
Party of any interest in:

﻿

(a)any share or stock (whether or not ordinary or preference and whether or not
redeemable) or any other instrument convertible or exchangeable into or
entitling a person to acquire or subscribe for any share or stock;

﻿

(b)the whole or any part of a business, business unit or line of business; or

﻿

(c)any other asset under a particular transaction or related transactions not in
the ordinary course of business of the Reading Entertainment Australia Group
taken as a whole.

﻿

Distribution means:

﻿

(a)in relation to any share capital of a Transaction Party, any dividend,
charge, interest, fee, payment or other distribution (whether in cash or in
kind) or redemption, repurchase, defeasance, retirement or redemption;

﻿

(b)any interest, any redemption or early redemption of any amount of principal
or any other payment in respect of any shareholder loan or other subordinated
loans made to any Transaction Party; or

﻿

(c)any loan or other financial accommodation made available by a Transaction
Party to a person other than another Transaction Party.

﻿

Drawing means each Bank Guarantee issued or to be issued in accordance with this
document under the same Funding Notice.

﻿

EBIT means, in relation to any period and without double counting, operating
profit (loss) of the Reading Entertainment Australia Group (on a consolidated
basis) from ordinary operations before interest, income tax and minority
interests, but after deduction of depreciation and amortisation for that period,
as determined in accordance with Accounting Standards.

﻿

EBITDA means, in relation to any period, EBIT for the Reading Entertainment

 

 

 

 

Facility Agreement

 

page  10

 

--------------------------------------------------------------------------------

 

 

 

﻿

﻿

﻿

﻿

Australia Group for that period, plus depreciation and amortisation as
determined in accordance with Accounting Standards including management fees
received in cash, but excluding management fees accrued but not received in
cash.

﻿

Encumbrance means any interest in or right over property and anything which
would at any time prevent, restrict or delay the registration of any interest in
or dealing with property. It includes a Security Interest.

﻿

Environmental Assessment Report means a report in relation to compliance with
Environmental Law of the Land and any activities carried out on the Land.

﻿

Environmental Law means any legislation, regulations or related codes, standards
or policies which relate to environmental and planning matters, including
matters concerning land use, development, building works, pollution,
contamination, waste, toxic and hazardous substances, disposal of waste or other
substances, human health, conservation of natural or cultural resources,
heritage and resource allocation.

﻿

Environmental Liability means any liability, obligation, expense, penalty or
fine arising out of a breach of Environmental Law which could be imposed on any
Transaction Party or the Bank in respect of the Land as a result of activities
carried on during the ownership, occupation or control of the Land by that
Transaction Party, the Bank, any predecessor in title or any previous occupier
or controller of the Land.

﻿

Equity means total assets minus total liabilities of the Reading Entertainment
Australia Group (on a consolidated basis).

Event of Default means any event or circumstance described in clause 10.1.
 Excluded Financial Indebtedness means Financial Indebtedness of the kind

referred to in paragraph (a), (c) or (d) of the definition of Permitted
Financial

Indebtedness.

﻿

Excluded Property means:

﻿

﻿

﻿

(a)the present or future interest of Reading Exhibition Pty Ltd in the Garden
City Cinema joint venture with Village Roadshow Exhibition and Birch Carroll &
Coyle or the assets the subject of the joint venture or the relevant joint
venture agreement; and

﻿

(b) the present or future interest of Epping Cinemas Pty Ltd in the lease
granted by Bevendale Pty Ltd or the property the subject of the lease to the
extent that the existence of a charge over that interest or property would cause
a breach of the that lease.

﻿

Expired means, in relation to a Bank Guarantee, that its Expiry Date has

 

 

 

 

Facility Agreement

 

page  11

 

--------------------------------------------------------------------------------

 

 

 

﻿

﻿

﻿

﻿

passed whether or not a claim has been made under it by the Beneficiary.

﻿

Expiry Date means, in relation to a Bank Guarantee, the date specified in that
Bank Guarantee as the latest date by which the Beneficiary may make a claim
under it.

﻿

Face Value means, in relation to a Bank Guarantee:

﻿

(a)subject to paragraph (b), the amount specified in that Bank Guarantee as the
aggregate maximum amount which the Beneficiary may claim under it; or

﻿

(b)if the Beneficiary makes a claim, then between when the Beneficiary makes the
first of those claims and the first to occur of the Bank Guarantee Maturing or
Expiring, the Face Value of the Bank Guarantee will be the difference between
its original face value and the aggregate of all valid claims made under it.

﻿

Facility means each of the facilities listed in schedule 2 (and each Facility
may be referred to by the Facility Name listed in schedule 2).

﻿

Facility Limit means, in respect of each Facility, the relevant Facility Limit
set out in schedule 2, as reduced under this document including in accordance
with clause 5.6.

﻿

Financial Close means the initial Funding Date.

﻿

Financial Indebtedness means any indebtedness or other liability (present or
future, actual or contingent) relating to any financial accommodation including
indebtedness or other liability:

﻿

(a)for money borrowed or raised;

﻿

(b)relating to the sale or negotiation of any negotiable instrument;

﻿

(c)as lessee under any finance lease, as hirer under any hire purchase agreement
or as purchaser under any title retention agreement;

﻿

(d)relating to any preference share or unit categorised as debt under Accounting
Standards;

﻿

(e)under any commodity, currency or interest rate swap agreement, forward
exchange rate agreement or futures contract (as defined in any statute);

﻿

(f)under any Guarantee relating to any financial accommodation; or

﻿

(g)for any deferred purchase price (other than in the nature of warranty
retention amounts) for any asset or service.

﻿

Financial Ratio means any of the financial ratios referred to in clause 9.7.

﻿

Financial Statements means a balance sheet, an income statement, a statement of
changes in equity, a cash flow statement, notes comprising a summary of
significant accounting policies and other explanatory note; and any directors’
declarations, directors’ reports and auditor’s reports attached to, intended to
be read with or required by the Corporations Act to accompany, all or any of
those documents.

 

 

 

 

Facility Agreement

 

page  12

 

--------------------------------------------------------------------------------

 

 

 

﻿

﻿

﻿

﻿

Financial Year means a period of 12 months ending on 31 December.

﻿

Fixed Charges Cover Ratio means, at any date, the ratio of:

﻿

(a)the aggregate amount of:

﻿

(i)Adjusted EBITDA in respect of the 12 month period ending on that date; and

﻿

(ii)Total Lease Payments in respect of the 12 month period ending on that date,

﻿

to

﻿

(b)the aggregate amount of:

﻿

(i)Gross Interest Expense paid or payable by the Reading Entertainment Australia
Group (whether payable in respect of the Facilities or otherwise) in respect of
the 12 month period ending on that date; and

﻿

(ii)Total Lease Payments in respect of the 12 month period ending on that date.

﻿

Freehold Property means each freehold property owned by a Transaction Party that
is the subject of a real property mortgage referred to in of schedule 3.

﻿

Funding Date means a date on which:

﻿

(a)an Advance is, or is proposed to be, made; or

﻿

(b)a Bank Guarantee is, or is proposed to be, issued, under this document.

Funding Notice means a notice in accordance with clause 4.4.

﻿

Government Body means any person or body exercising an executive, legislative,
judicial or other governmental function. It includes any public authority
constituted under a law of any country or political sub-division of any country.
It also includes any person deriving a power directly or indirectly from any
other person or body referred to in this definition.

﻿

Gross Interest Expense means, in relation to any period, the aggregate of all
interest and amounts in the nature of interest (including commissions, discount
fees, acceptance fees, facility fees, the interest element of a finance lease
and fees or charges) payable in connection with any Financial Indebtedness of
the Reading Entertainment Australia Group (other than Excluded Financial
Indebtedness) for that period on a consolidated basis, whether accrued, paid,
payable or expensed (including interest expense under each of the Facilities).

﻿

Guarantee means:

﻿

(a)a guarantee, indemnity, undertaking, letter of credit, Security, acceptance
or endorsement of a negotiable instrument or other obligation (actual or
contingent) given by any person to secure compliance with an obligation by
another person;

 

 

 

 

Facility Agreement

 

page  13

 

--------------------------------------------------------------------------------

 

 

 

﻿

﻿

﻿

﻿

(b)an obligation (actual or contingent) of a person to ensure the solvency of
another person or the ability of another person to comply with an obligation,
including by the advance of money or the acquisition for valuable consideration
of property or services; and

﻿

(c)an option under which a person is obliged on the exercise of the option to
buy:

﻿

(i)any debt or liability owed by another person; or

﻿

(ii)any property which is subject to a Security Interest.

﻿

Guaranteed Money means all money:

﻿

(a)which now or in the future is owing (actually or contingently) by a
Transaction Party to the Bank under or in relation to any of the Transaction
Documents;

﻿

(b)which having now or in the future become owing (actually or contingently) by
a Transaction Party to the Bank under or in relation to any of the Transaction
Documents, ceases to be owing by reason of any law relating to insolvency and
remains unpaid by the Transaction Party and unreleased by the Bank; or

﻿

(c)that now or in the future may become owing (actually or contingently) by a
Transaction Party to the Bank under or in relation to any of the Transaction
Documents,

﻿

for any reason, whether such money is payable:

﻿

(d)by a Transaction Party alone or jointly or severally with any other person;

﻿

(e)by a Transaction Party in its own right or in any capacity;

﻿

(f)to the Bank in its own right or in any capacity; and

﻿

(g)by a Transaction Party as liquidated or unliquidated damages caused or
contributed to by any breach by the Transaction Party of any obligation owed by
the Transaction Party (or any other Transaction Party) to the Bank under or in
relation to any of the Transaction Documents,

﻿

and if any Transaction Document or any obligation of a Transaction Party to the
Bank under or in relation to any of the Transaction Documents is void, voidable
or otherwise unenforceable by the Bank in accordance with its terms, it includes
all money which would have been within this definition if that Transaction
Document or obligation was not void, voidable or otherwise unenforceable.

﻿

Guarantor means the Original Guarantors and each person that becomes a guarantor
under clause 16. If there are more than one, Guarantor means each of them
individually and every two or more of them jointly.

﻿

Guarantor Accession Deed means a deed substantially in the form of schedule 8.

﻿

Half means each six month period ending on 30 June and 31 December in each year.

 

 

 

 

Facility Agreement

 

page  14

 

--------------------------------------------------------------------------------

 

 

 

﻿

﻿

﻿

﻿

Hedging Transaction means a contract, agreement or arrangement (other than in
respect of the price of electricity, gas, oil, foreign exchange or any other
non-interest rate derivative contract) which is a futures contract or an
interest rate hedge, swap, option, swaption, forward rate agreement or any other
contract, agreement or arrangement similar to or having in respect of
its  subject matter a similar effect to any of the preceding.

﻿

Indemnity Amount means, in relation to a Bank Guarantee, the amount or, as the
case may be, the aggregate of the amounts payable by the Borrower in relation to
a Bank Guarantee in accordance with clause 5.3.

﻿

Insolvency means:

﻿

(a)in relation to a corporation, its winding up or dissolution or its
administration, provisional liquidation or any administration having a similar
effect;

﻿

(b)in relation to an individual, his or her bankruptcy; and

﻿

(c)in relation to a person, any arrangement (including a scheme of arrangement
or deed of company arrangement), composition or compromise with, or assignment
for the benefit of, all or any class of that person’s creditors or members or a
moratorium involving any of them.

﻿

Insolvency Event means any of the following:

﻿

(a)a person is or states that the person is unable to pay from the person’s own
money all the person’s debts as and when they become due and payable;

﻿

(b)a person is taken or must be presumed to be insolvent or unable to pay the
person’s debts under any applicable legislation;

﻿

(c)an order is made for the winding up or dissolution or an effective resolution
is passed for the winding up or dissolution of a corporation;

﻿

(d)an administrator, provisional liquidator, liquidator or person having a
similar or analogous function under the laws of any relevant jurisdiction is
appointed in relation to a corporation or an effective resolution is passed to
appoint any such person and the action is not stayed, withdrawn or dismissed
within 10 Business Days;

﻿

(e)a controller is appointed in relation to any property of a corporation;

﻿

(f)a corporation is deregistered under the Corporations Act or notice of its
proposed deregistration is given to the corporation;

﻿

(g)a distress, attachment or execution is levied or becomes enforceable against
any property of a person;

﻿

(h)a person enters into or takes any action to enter into an arrangement
(including a scheme of arrangement or deed of Borrower arrangement), composition
or compromise with, or assignment for the benefit of, all or any class of the
person’s creditors or members or a moratorium involving any of them;

﻿

(i)a petition for the making of a sequestration order against the estate of a

 

 

 

 

Facility Agreement

 

page  15

 

--------------------------------------------------------------------------------

 

 

 

﻿

﻿

﻿

﻿

person is presented and the petition is not stayed, withdrawn or dismissed
within seven days or a person presents a petition against himself or herself;

﻿

(j)a person presents a declaration of intention under section 54A of the

Bankruptcy Act 1966; or

﻿

(k)anything analogous to or of a similar effect to anything described above
under the law of any relevant jurisdiction occurs in relation to a person.

﻿

Insurance means insurance which a Transaction Party is obliged to take out or
maintain under a Transaction Document.

﻿

Interest Rate means, in relation to a Pricing Period for an Advance until it
becomes due and owing, an interest rate equal to the aggregate of the Base Rate
for that Pricing Period and the Margin.

﻿

Interim Compliance Certificate means a certificate in substantially the form set
out in schedule 10.

﻿

Land means any land owned or occupied by a Transaction Party that forms part of
the Secured Property.

﻿

Leasehold Properties means each leasehold property leased by a Transaction Party
that is the subject of a mortgage of lease referred to in schedule 3 (including
the mortgage of lease described at item 11 of schedule 3).

﻿

Leverage Ratio means, as at any date, the ratio of:

﻿

(a)Total Gross Debt outstanding on that date; to

(d)Adjusted EBITDA in respect of the 12 month period ending on that date. For
the purposes of calculating Leverage Ratio on any date occurring before

the first anniversary of Financial Close, Leverage Ratio will be based on a pro
forma EBITDA for the 12 month period to that date.

﻿

Loan to Value Ratio at any date means the ratio (expressed as a percentage) of:

﻿

(a)the aggregate of the Total Gross Debt outstanding on that date and any
Outstanding Accommodation in relation a Current Bank Guarantee as at that date;
to

﻿

(b)the market value of the Freehold Properties and Leasehold Properties included
in the Secured Property as noted in the most recent Valuation provided to the
Bank pursuant to this document and accepted by the Bank.

﻿

Management Fees means management and consulting fees payable to Reading
International Inc each Financial Year.

﻿

Margin means in relation to a Pricing Period for an Advance where the Leverage
Ratio as shown in the Annual or Interim Compliance Certificate most recently
delivered to the Bank (subject to clause 10.6(e)) on or before the first day of
the relevant Pricing Period is:

 

 

 

 

Facility Agreement

 

page  16

 

--------------------------------------------------------------------------------

 

 

 

﻿

﻿

﻿

﻿

(a)greater than 3.0 times, 1.30% per annum;

﻿

(b)greater than 2.5 times but less than or equal to 3.0 times, 1.15% per annum;

﻿

(c)greater than 2.0 times but less than or equal to 2.5 times, 1.00% per annum;
and

﻿

(d)less than or equal to 2.0 times, 0.85% per annum.

﻿

Material Adverse Effect means a material adverse effect on:

﻿

(a)the business, operation, property, condition (financial or otherwise) of a
Transaction Party or the Reading Entertainment Australia Group taken as a whole;

﻿

(b)the ability of a Transaction Party to perform its obligations under the
Transaction Documents; or

﻿

(c)the validity or enforceability of the whole or any material part of any
Transaction Document or any rights or remedies of the Bank under the Transaction
Documents.

﻿

Matured means, in relation to a Bank Guarantee, that the Beneficiary has made a
claim and is not entitled to claim any more under the relevant Bank Guarantee.

﻿

Month means a calendar month.

﻿

Outstanding Accommodation means at any time, the aggregate of:

﻿

(a)the aggregate of the unpaid Advances outstanding under the Corporate Markets
Loan Facility;

﻿

(b)the Face Values of all Current Bank Guarantees and all Indemnity Amounts in
relation to each Bank Guarantee which are due and payable; and

﻿

(c)for the purposes of clauses 5.5, 10 and 18.14 only and for no other purposes,
any other amounts which the Borrower owes to the Bank or which the Borrower may
owe to the Bank under or in connection with the Facilities and includes:

﻿

(i)any other amounts which the Borrower owes to the Bank or which the Borrower
may owe to the Bank under or in connection with any Hedging Transaction; and

﻿

(ii)all interest, costs and fees payable under the Transaction Documents,

﻿

whether such amounts are owing actually or contingently and whether such amounts
are then due for payment or will or may become due for payment and includes all
interest, costs and fees payable under the Transaction Documents.

﻿

When used in relation to any Facility, it means the Outstanding Accommodation in
relation to Advances or Drawings under that Facility (as applicable).

 

 

 

 

Facility Agreement

 

page  17

 

--------------------------------------------------------------------------------

 

 

 

﻿

﻿

﻿

﻿

Overdue Money means money due and payable from time to time under each
Transaction Document.

﻿

Overdue Rate means at any time, the aggregate of the Interest Rate and a default
margin of 4.50% per annum.

﻿

Parent Subordination Agreement means the document entitled ‘subordination deed’
dated on or about the date of this document between the Borrower, Reading
International Cinemas LLC and the Bank.

﻿

Permitted Disposal means a disposal:

﻿

(a)



of assets between the Transaction Parties;

﻿

(b)



represented by a lease or license of real property granted by a Transaction
Party in the ordinary course of business of the Reading Entertainment Australia
Group;

﻿

(c)



of trading stock or cash made in the ordinary course of business;

﻿

(d)



of plant and equipment in exchange for other assets comparable or superior as to
type, value and quality;

﻿

(e)



of obsolete or redundant assets;

﻿

(f)



arising as a result of a Permitted Encumbrance of Distribution or payment
permitted by clause 9.5(f), clause 9.5(j) or clause 5.4(a)(i);

﻿

(g)



of assets that are the subject of a floating charge (or its equivalent) under a
Collateral Security, provided the disposal is made in the ordinary course of
business;

﻿

or

﻿

(h)



where the aggregate value of the assets disposed of in the 12-month period
ending on the date of the relevant disposal (and including the value of the
relevant disposal) does not exceed $2,000,

﻿

﻿

﻿

 

 

 

 

Facility Agreement

 

page  18

 

--------------------------------------------------------------------------------

 

 

 

﻿

﻿

﻿

﻿

Permitted Encumbrance means:

﻿

(a)an Encumbrance which has been approved by the Bank (including the Security
Interests created by any Transaction Document);

﻿

(b)any right of set off or combination arising by operation of law or practice
over money deposited with a bank or financial institution in the ordinary course
of the business of a Transaction Party;

﻿

(c)an Encumbrance which arises by operation of law in the ordinary course of the
business of a Transaction Party provided the debt secured by that Encumbrance is
paid when due or contested in good faith by appropriate proceedings;

﻿

(d)every easement, restrictive covenant, caveat or similar restriction over
property, right of way, exception, encroachment, reservation, restriction,
condition or limitation which arises in the ordinary course of the ordinary
business of the relevant Transaction Party and does not either by itself or in
the aggregate materially interfere with or impair the operation or use of a
property affected thereby, have a Material Adverse Effect or otherwise restrict
or prevent the Bank exercising its rights against any Secured Property under the
relevant Collateral Security;

﻿

(e)every right reserved to, or vested in, any municipality or governmental or
other public authority by the terms of any right, power, franchise, grant,
licence or permit to control or regulate any part of the property of a
Transaction Party, or to use that property in any manner which does not either
by itself or in the aggregate materially interfere with or impair the operation
or the use thereof, have a Material Adverse Effect or otherwise restrict or
prevent the Bank exercising its rights against any Secured Property under the
relevant Collateral Security;

﻿

(f)every Encumbrance incurred or deposits made in the ordinary course of
ordinary business to secure the performance of tenders, statutory obligations,
surety bonds, bids, leases, government contracts, performance and return of
money bonds (provided that such Encumbrances do not restrict or prevent the Bank
exercising its rights against any Secured Property under the relevant Collateral
Security) or in connection with workers’ compensation, unemployment insurance
and other types of social security;

﻿

(g)every Encumbrance incurred or deposit made in the ordinary course of the
business of a Transaction Party in respect of a leasehold property, the purchase
of assets or the use of utilities, provided that:

﻿

(iii)in relation to an Encumbrance incurred or deposit made in respect of the
purchase of assets which secures an aggregate amount greater than $250,000 the
Bank has given prior written consent to the Borrower; and

 

 

 

 

Facility Agreement

 

page  19

 

--------------------------------------------------------------------------------

 

 

 

﻿

﻿

﻿

﻿

(iv)the recourse of the holder of that Encumbrance is limited to the leasehold
interest, the assets purchased or use of utilities and the proceeds of
enforcement of the Encumbrance.

﻿

(h)every retention of title arrangement in respect of trading stock acquired or
to be acquired by a Transaction Party in the ordinary course of business;

﻿

(i)any easement, caveat or other restriction in relation to a Freehold Property
that would be apparent from a title search conducted before the date of this
document

﻿

Permitted Financial Accommodation means:

﻿

(a)financial accommodation granted by a Transaction Party to another Transaction
Party;

﻿

(b)any trade credit extended by a Transaction Party to its customers on normal
commercial terms and in the ordinary course of business; or

﻿

(c)any other financial accommodation granted with the prior consent of the Bank.

﻿

Permitted Financial Indebtedness means:

﻿

(a)trade debt incurred in the ordinary course of business of the Transaction
Parties;

﻿

(b)Financial Indebtedness incurred under the Transaction Documents;

﻿

(c)Financial Indebtedness owing from one Transaction Party to another
Transaction Party;

﻿

(d)any Subordinated Debt;

﻿

(e)a $225,000 loan from the landlord of the Westlakes Cinema property;

﻿

(f)a $400,000 loan from the landlord of the Rhodes Cinema property;

﻿

(g)Financial Indebtedness arising under any performance or similar bond
guaranteeing performance by a Transaction Party under any contract entered into
in the ordinary course of business;

﻿

(h)Financial Indebtedness arising under a guarantee given to a landlord in
respect of a lease entered into by a Transaction Party;

﻿

(i)Financial Indebtedness under finance or capital leases of vehicles, plant,
equipment or computers; and

﻿

(j)Financial Indebtedness not permitted by the preceding paragraphs and the
outstanding principal amount of which does not exceed $2,000,000

 

 

 

 

Facility Agreement

 

page  20

 

--------------------------------------------------------------------------------

 

 

 

﻿

﻿

﻿

﻿

in aggregate for the Transaction Parties at any time.

﻿

PPS Act means the Personal Property Securities Act 2009 (Cth).

﻿

PPS property means all property (other than Excluded Property) over which the
Borrower or a Security Provider is legally capable under the PPS Act of granting
a security interest.

﻿

Potential Event of Default means any thing which, with the giving of notice,
lapse of time or determination of materiality, will constitute an Event of
Default.

﻿

Pricing Period means, in relation to an Advance under the Corporate Markets Loan
Facility, the period having the duration selected in accordance with clause 6.1
and beginning on the Funding Date in relation to the Advance.

﻿

Quarter means each three month period ending on 31 March, 30 June, 30 September
and 31 December in each year.

﻿

Reading Entertainment Australia Group means, at any time, the Borrower and any
subsidiary of the Borrower and Reading Entertainment Australia Group Member
means any one of them.

﻿

Release Date means the Business Day following the later of:

﻿

(a)the latest of the Expiry Dates of all Current Bank Guarantees; and

﻿

(b)the date on which the Bank is satisfied in its reasonable opinion that it has
been paid all amounts which are then or may in the future become due and payable
to the Bank under any of the Transaction Documents and that there is no prospect
that any amounts which the Bank has received in relation to any of the
Transaction Documents will subsequently be made void or be required to be repaid
in whole or in part.

﻿

Relevant Jurisdiction means Victoria.

﻿

Receiver means a receiver or receiver and manager appointed by the Bank under
any Transaction Document and any person who derives a right directly or
indirectly from a Receiver.

﻿

Reference Banks means each of Australia and New Zealand Banking Group Limited,
Commonwealth Bank of Australia and Westpac Banking Corporation, or any other
banks or financial institutions determined by the Bank from time to time
following consultation with the Borrower.

﻿

Regulatory Event means any:

﻿

(a)change in, or introduction of a new, law or other form of regulation;

﻿

(b)change in, or introduction of a new, practice or policy of an Government
Body;

﻿

(c)investigation into a Transaction Party or any related entity of a Transaction
Party by a Government Body;

﻿

(d)application for or grant of an injunction or order in respect of any
Encumbrance, Facility or account held with the Bank made by a Government Body,
or

 

 

 

 

Facility Agreement

 

page  21

 

--------------------------------------------------------------------------------

 

 

 

﻿

﻿

﻿

﻿

(e)change in, or introduction of a new, code of practice or custom relating to
the provision of the Services which a reasonable and prudent banker would comply
with,

﻿

whether in Australia or elsewhere, that, in the Bank’s good faith opinion,
applies in any way to a Transaction Party, or the Service.

﻿

Representative of a person means an officer, employee, contractor or agent of
that person.

﻿

Reset Margin means the reset margin (if any) applicable if a Pricing Period is,
or becomes, shorter than three months, as determined in accordance with clause
6.6. It is 0.08% per annum (indicatively).

﻿

Restatement Deed means the document entitled ‘Restatement Deed’ executed in
December 2015 between the Bank and the Transaction Parties.

﻿

Review Event means any event or circumstance described in clause 10.4.

﻿

Revolving Tranche means at any time, the aggregate of the unpaid Advances
outstanding under the Corporate Markets Loan Facility at that time less the Term
Tranche at that time.

﻿

Secured Property means all property which, from time to time, is subject to a
Security which forms part of the Collateral Security.

﻿

Security means any document or transaction which reserves or creates a Security
Interest.

﻿

Security Interest means any interest or right which secures the payment of a
debt or other monetary obligation or the compliance with any other obligation.
It includes any retention of title to any property and any right to set off or
withhold payment of any deposit or other money.

﻿

Security Provider means each person who gives a Collateral Security (other than
a related body corporate of the Bank).

﻿

Service means any service the Bank provides to the Borrower under or in relation
to a Facility including making or processing any payment or issuing any
document.

﻿

Subordinated Debt means:

﻿

(a)Financial Indebtedness that is or may become owing by the Borrower to Reading
International Cinemas, LLC, that is fully subordinated on the terms set out in
the Parent Subordination Agreement; and

﻿

(b)Financial Indebtedness that is or may become owing by a Transaction Party to
Reading International Inc (or any subsidiary or affiliate of Reading
International Inc) that is fully subordinated on substantially the same terms
(except for the name and other details of the subordinated lender) as those set
out in the Parent Subordination Agreement.

﻿

Tax means a tax (including any tax in the nature of a goods and services tax),
rate, levy, impost or duty (other than a tax on the net overall income of the
Bank) and any interest, penalty, fine or expense relating to any of them.

 

 

 

 

Facility Agreement

 

page  22

 

--------------------------------------------------------------------------------

 

 

 

﻿

﻿

﻿

﻿

Term Tranche means the first $40,000,000 of the unpaid Advances outstanding
under the Corporate Markets Loan Facility on the ‘Amendment

Date’ as defined i n the Amendment Deed , as that amount may be reduced from
time to time in accordance with clause 5.6.

﻿

Termination Date means, in respect of each Facility, the Termination Date set
out in schedule 2, or such other date agreed in writing by the parties.

﻿

Total Gross Debt means, on any date, all Financial Indebtedness of the Reading
Entertainment Australia Group, but excluding any Excluded Financial
Indebtedness.

﻿

Total Lease Payments means the aggregate amount of all rental expenditure of the
Reading Entertainment Australia Group, other than rental expenditure payable to
any Transaction Party, calculated in accordance with Accounting Standards, for
that period.

﻿

Transaction Documents means:

﻿

(a)this document;

﻿

(b)not used;

﻿

(c)each Guarantor Accession Deed;

﻿

(d)the Collateral Security;

﻿

(e)the Parent Subordination Agreement;

﻿

(f)the ISDA Master Agreement dated 17 June 2011 between the Bank and the
Borrower, as amended from time to time;

﻿

(g)each deed of consent referred to in item 12 (Deed of consent) of schedule 3
upon it being executed by the relevant parties;

﻿

(h)any agreement relating to the priority of any Security which is a Collateral
Security;

﻿

(i)any document which the Borrower and the Bank agree is a Transaction Document
for the purposes of this document; and

﻿

(j)each document entered into for the purpose of amending, novating, restating
or replacing any of them.

﻿

Transaction Parties means the Borrower and each Guarantor.

﻿

Trust means, in relation to any Transaction Party that enters into a Transaction
Document in the capacity as trustee of a trust, the relevant trust.

﻿

Trust Deed means, in relation to a Trust, the trust deed or other document which
establishes or evidences that Trust.

﻿

Trustee means a Transaction Party that enters into a Transaction Document acting
as the trustee of a Trust.

﻿

Valuation means a valuation of the Freehold Properties or leasehold properties
included in the Secured Property addressed to the Bank, by an Approved Valuer in
form and substance satisfactory to the Bank in all respects.

 

 

 

 

Facility Agreement

 

page  23

 

--------------------------------------------------------------------------------

 

 

 

﻿

﻿

﻿

﻿

Verification Certificate means a certificate in substantially the form set out
in

schedule 6.

﻿

1.2Construction

Unless expressed to the contrary, in this document:

﻿

(a)words in the singular include the plural and vice versa;

﻿

(b)any gender includes the other genders;

﻿

(c)if a word or phrase is defined its other grammatical forms have corresponding
meanings;

﻿

(d)“includes” means includes without limitation;

﻿

(e)no rule of construction will apply to a clause to the disadvantage of a party
merely because that party put forward the clause or would otherwise benefit from
it; and

﻿

(f)a reference to:

﻿

(i)a person includes a partnership, joint venture, unincorporated association,
corporation and a government or statutory body or authority;

﻿

(ii)a person includes the person’s legal personal representatives, successors,
assigns and persons substituted by novation;

﻿

(iii)any legislation includes subordinate legislation under it and includes that
legislation and subordinate legislation as modified or replaced;

﻿

(iv)an obligation includes a representation or warranty and a reference to a
failure to comply with an obligation includes a breach of representation or
warranty;

﻿

(v)a right includes a benefit, remedy, discretion or power;

﻿

(vi)time is to local time in Melbourne;

﻿

(vii)“$” or “dollars” is a reference to Australian currency;

﻿

(viii)this or any other document includes the document as novated, varied or
replaced and despite any change in the identity of the parties;

﻿

(ix)writing includes any mode of representing or reproducing words in tangible
and permanently visible form, and includes fax transmissions;

﻿

(x)any thing (including any amount) is a reference to the whole or any part of
it and a reference to a group of things or persons is a reference to any one or
more of them;

﻿

(xi)this document includes all schedules and annexures to it; and

﻿

(xii)a clause, schedule or annexure is a reference to a clause, schedule or
annexure, as the case may be, of this document.

 

 

 

 

Facility Agreement

 

page  24

 

--------------------------------------------------------------------------------

 

 

 

﻿

﻿

﻿

﻿

1.3Headings

Headings do not affect the interpretation of this document.

﻿

1.4Corporations Act, GST and Accounting Standards

Unless expressed to the contrary:

﻿

(a)“control”, “controller”, “corporation”, “disclosing entity”, “holding

company”, “marketable security”, “prospective liability”, “public company”,
“related body corporate” and “subsidiary” each has the meaning which it is
defined to have in the Corporations Act;

﻿

(b)“adjustment event”, “consideration”, “GST”, “input tax credit”, “supply”,
“taxable supply” and “tax invoice” each has the meaning which it is defined to
have in the A New Tax System (Goods and Services Tax) Act 1999; and

﻿

(c)“economic entity”, “entity” and “finance lease” each has the meaning which it
has in the Accounting Standards.

﻿

(d)terms have the meanings given to them in the PPS Act.

﻿

1.5Subsisting Events of Default and Potential Events of Default

(a)An Event of Default subsists if it has occurred and has not been waived by
the Bank in accordance with this document or remedied.

﻿

(b)A Potential Event of Default subsists if it exists and has not been waived by
the Bank in accordance with this document or remedied.

﻿

1.6Not used

﻿

1.7Inconsistency

If there is any inconsistency between this document and any other Transaction
Document, then this document prevails to the extent of that inconsistency.

﻿

﻿

2Consideration

The Borrower enters into this document in consideration of the Bank agreeing to
make the Facility available in accordance with this document.

﻿

﻿

3Conditions precedent

﻿

3.1Not used

﻿

3.2Conditions precedent to Advances and Drawings

The obligation of the Bank to make any Advances or Drawings is subject to the
further conditions precedent that the Bank is satisfied in its absolute
discretion that:

﻿

(a)the representations and warranties set out in clause 8.1 are correct and in
all material respects not misleading in any material respect when the Funding
Notice is given and on the Funding Date;

 

 

 

 

Facility Agreement

 

page  25

 

--------------------------------------------------------------------------------

 

 

 

﻿

﻿

﻿

﻿

(b)all fees and charges then due and payable in connection with the Facility
have been paid (including the Restructure Fee set out in clause 9.1(a)); and

﻿

(c)no Event of Default or Potential Event of Default subsists when the Funding
Notice is given and on the Funding Date.

﻿

﻿

4Facility

﻿

4.1Nature

(a)Subject to clauses 3 and 10.2, the Bank will make available:

﻿

(i)the revolving Corporate Markets Loan Facility under which it will make
Advances; and

﻿

(ii)the Bank Guarantee Facility under which it will issue Bank Guarantees at the
request of the Borrower, in accordance with this document.

﻿

(b)The Borrower may request one or more Advances and Drawings in accordance with
this clause 4, but so that the Outstanding Accommodation under each Facility
does not at any time exceed the relevant Facility Limit.

﻿

4.2Purpose

The Borrower must only use Advances and Drawings under each Facility for the
relevant purposes set out in schedule 2, and the Borrower must promptly repay to
the Bank all Advances and Drawings not used for these purposes.

﻿

4.3Advances and Drawings

(a)The Borrower may request an Advance or a Drawing by giving a Funding Notice
to the Bank by 11.00 am at least one clear Business Day before the date the
proposed Advance or Drawing is required.

﻿

(b)An Advance under the Corporate Markets Loan Facility must not be for an
amount which, when added to the Outstanding Accommodation (if any) under that
Facility, causes the Facility Limit for that Facility to be exceeded. In
determining with an Advance will cause the Facility Limit to be exceeded:

﻿

(i)the amount of all Advances repaid on the Funding Date are excluded from the
calculation of the Outstanding Accommodation; and

﻿

(ii)the aggregate amount of all other Advances which the Borrower has requested
to be made on the same Funding Date are included in that calculation.

﻿

(c)The Aggregate Amount of a Drawing under the Bank Guarantee Facility must not,
when added to the Outstanding Accommodation (if any) under

 

 

 

 

Facility Agreement

 

page  26

 

--------------------------------------------------------------------------------

 

 

 

﻿

﻿

﻿

﻿

that Facility, cause the Facility Limit for that Facility to be exceeded at any
time during the Funding Period. In determining whether the Aggregate Amount of a
Drawing will cause the Facility Limit to be exceeded:

﻿

(i)the Face Value of all Bank Guarantees under a Facility which will mature on
the Funding Date for the relevant Drawing are excluded from the calculation of
the Outstanding Accommodation; and

﻿

(ii)the Aggregate Amount of all other Drawings which the Borrower has requested
to be made under the same Facility and on the same Funding Date are included in
that calculation.

﻿

(d)The Bank is only obliged to make Advances or accept any Drawings during the
Availability Period.

﻿

4.4Funding Notices

(a)A Funding Notice must:

﻿

(i)be substantially in the form of schedule 7;

﻿

(ii)be signed by an Authorised Representative of the Borrower;

﻿

(iii)specify the proposed Funding Date which must be a Business Day during the
Availability Period;

﻿

(iv)specify the amount of the proposed Advance or the Aggregate Amount of the
proposed Drawing;

﻿

(v)specify the duration of the Pricing Period for each Advance; and

﻿

(vi)in the case of any Drawing, specify whether the Drawing is:

﻿

(A)to comprise the issue of a new Bank Guarantee, and if so, also specify the
date to be shown as the Expiry Date, the person to be named as the Beneficiary
and the Face Value of each requested Bank Guarantees; or

﻿

(B)deemed to comprise an existing bank guarantee that prior to the date of this
document has been issued by the Bank at the request of the Borrower and, if so,
specify the date shown as the Expiry Date, the person named as the Beneficiary
and the Face Value of that bank guarantee.

﻿

(b)The requirement of a Funding Notice is for the benefit of the Bank. The Bank
may waive the requirement at any time and in any manner.

﻿

(c)A Funding Notice is irrevocable from the time of its actual receipt in
legible form by the Bank.

 

 

 

 

Facility Agreement

 

page  27

 

--------------------------------------------------------------------------------

 

 

 

﻿

﻿

﻿

﻿

4.5Not used

﻿

4.6Not used

﻿

4.7Not used

﻿

4.8Bank Guarantee Facilities

In the case of the Bank Guarantee Facility on the Funding Date specified in the
Funding Notice:

﻿

(a)the Bank must for the purposes of a Drawing contemplated under clause
4.4(a)(vi)(A), issue each Bank Guarantee requested in the Funding Notice in
accordance with that Funding Notice; or

﻿

(b)the parties agree that for the purposes of a Drawing contemplated under
clause 4.4(a)(vi)(B), the existing bank guarantee referred to in the Funding
Notice is deemed to be a Bank Guarantee issued in accordance with the Bank
Guarantee Facility and that Funding Notice.

﻿

4.9Cancellation

The Borrower may cancel the Available Commitment or any part of it (being

$100,000 or an integral multiple of that amount) by giving 30 Business Days’
notice to the Bank specifying the amount to be cancelled and the date on which
the cancellation takes effect. The cancellation takes effect on the
date  specified in the notice (which must be a date not earlier than five
Business  Days after the date the Bank receives the notice).

﻿

4.10Market disruption

(a)If the Bank determines that a Market Disruption Event occurs or has occurred
in relation to an Advance, then the Bank will promptly notify the Borrower, and
the Interest Rate on that Advance for that Pricing Period will be the rate per
annum which is the sum of:

﻿

(i)the Margin for the Advance; and

﻿

(ii)the rate notified to the Borrower as soon as practicable and in any event no
later than the Business Day before interest is due to be paid in respect of that
Pricing Period, to be that which expresses as a percentage rate per annum the
cost to the Bank of funding that Advance from whatever source or sources the
Bank may reasonably select.

﻿

(b)For the purposes of clause 4.10(a):

﻿

(i)Market Disruption Event means:

﻿

(A)at or about the time on the day (Quotation Day) for the Bank to determine the
Screen Rate for the relevant currency and Pricing Period, the Screen Rate is not
available and the Bank is unable to specify another page or service displaying
an appropriate rate; or

﻿

(B)in relation to an Advance, before 5pm (local time) on the
Business  Day  after  the  Quotation  Day  for  the  relevant

 

 

 

 

Facility Agreement

 

page  28

 

--------------------------------------------------------------------------------

 

 

 

﻿

﻿

﻿

﻿

period, the Bank notifies the Borrower, that as a result of market circumstances
not limited to the Bank the cost to the Bank of funding the Advance exceeds the
Screen Rate.

﻿

(ii)Screen Rate means the rate specified in paragraph (a) of the definition of
“Base Rate”.

﻿

4.11Alternative basis of interest or funding

If a Market Disruption Event occurs and the Bank or the Borrower so requires,
the Bank and the Borrower will enter into negotiations (for a period of not more
than 30 days) with a view to agreeing a substitute basis for determining the
rate of interest or discount.

﻿

4.12Pricing Review Events

(a)The Bank has the right to review the pricing applicable to a Facility
(Review):

﻿

(i)at any time if the Bank reasonably believes that an Event of

Default subsists;

﻿

(ii)at any time:

﻿

(A)a change occurs in the financial markets which affects financial institutions
generally; and/or

﻿

(B)a general change occurs in the cost of funds in the financial markets in
which the Bank raises funds (not being a change resulting from a change in the
Bank’s credit rating or any other matter relating specifically to the Bank).

﻿

(b)The Bank may request the Borrower to provide information in connection with a
Review and the Borrower must provide such information as soon as possible
following receipt of the request.

﻿

4.13Consequences of a Pricing Review

(a)Following a Review, the Bank may, by giving written notice to the Borrower
and/or by way of advertisement in the local or national press:

﻿

(i)introduce a new fee, charge or premium or change an existing fee, charge or
premium (including its amount, the way in which it is calculated and when it is
charged); and

﻿

(ii)change the acceptance margin, line fee, interest rate or yield rate
applicable to a Facility including by changing or introducing a margin
(including by making the margin positive or negative), or substituting a
different indicator rate for the relevant indicator rate (except where the rate
is a fixed rate).

﻿

(b)Where the Bank gives the Borrower notice under clause 4.10(a) by way of
advertisement in the local or national press, the Bank will also endeavour to
directly notify the Borrower of the change although the Bank will not be
precluded from charging the new or adjusted pricing if it

 

 

 

 

Facility Agreement

 

page  29

 

--------------------------------------------------------------------------------

 

 

 

does not directly notify the Borrower.

﻿

(c)An introduction or change of a matter specified in clause 4.10(a) takes
effect on the date specified in the relevant notice to the Borrower (which must
be at least 30 days after the date on which the notice is given to the
Borrower).

﻿

5Payments

﻿

5.1Not used

﻿

5.2Voluntary prepayments

(a)In relation to any Advance, the Borrower:

﻿

(i)may prepay any Advance or a part of it (being a minimum of

$100,000 or an integral multiple of that amount) by giving 5 Business Days’
notice to the Bank specifying the amount to be prepaid and the date on which the
prepayment will be made;

﻿

(ii)may, subject to clause 4.3, redraw any amount prepaid in accordance with
this clause 5.2 which forms part of the Revolving Tranche; and

﻿

(iii)must make any prepayment under this document together with accrued interest
on the amount prepaid, any fees payable under clause 9.1 and any Break Costs,
but otherwise without premium or penalty.

﻿

(b)The Borrower may reimburse or repay the Face Value in respect of any Current
Bank Guarantee by:

﻿

(i)providing to the Bank, cash collateral (on terms satisfactory to the Bank and
subject to clause 10.3) in an amount not less than the Face Value of the Bank
Guarantee; or

﻿

(ii)cancelling that Bank Guarantee by returning the original to the Bank
together with written confirmation from the Beneficiary that the Bank has no
further liability under that Bank Guarantee.

﻿

5.3Indemnity in respect of Bank Guarantees

(a)Without limiting clause 12.1, the Borrower indemnifies the Bank against any
liability, loss, cost or expense sustained or incurred in relation to any Bank
Guarantee or as a direct or indirect consequence of any claim made or purported
to be made under any Bank Guarantee, or anything done by any person who is or
claims to be entitled to the benefit of a Bank Guarantee.

﻿

(b)Without limiting clause 5.3(a), the Borrower must pay to the Bank all amounts
claimed by or paid to any Beneficiary in relation to any Bank Guarantee (whether
or not the Beneficiary was entitled to make that claim or the Bank was required
to make that payment), including any payment made by the Bank under clause
10.2(a)(iv)(B).

 

 

 

 

Facility Agreement

 

page  30

 

--------------------------------------------------------------------------------

 

 

 

﻿

﻿

﻿

﻿

(c)The Borrower’s obligations under clause 5.40 and (a) are absolute and
unconditional. They are not affected by any reduction, termination or other
impairment by set-off, deduction, abatement, counterclaim, agreement, defence,
suspension, deferment or otherwise.

﻿

(d)The Borrower is not released, relieved or discharged from any obligation
under this document, nor will such obligation be prejudiced or affected for any
reason, including:

﻿

(i)any falsity, inaccuracy, insufficiency or forgery of or in any demand,
certificate or declaration or other document which on its face purports to be
signed or authorised under a Bank Guarantee;

﻿

(ii)any failure by the Bank to enquire whether a cable, telex or other
notification was inaccurately transmitted, received or given by an unauthorised
person (other than where such failure occurs due to the wilful default or fraud
of the Bank);

﻿

(iii)the impossibility or illegality of performance of, or any invalidity of or
affecting, any Transaction Document or Bank Guarantee or any other document;

﻿

(iv)any act of any Government Body or arbitrator including any law, judgment,
decree or order at any time in effect in any jurisdiction affecting any
Transaction Document or Bank Guarantee or any document delivered under a
Transaction Document;

﻿

(v)any failure to obtain any consent, license or other authorisation necessary
or desirable in connection with any Transaction Document or any Bank Guarantee;
or

﻿

(vi)any other cause or circumstance, foreseen or unforeseen, whether or not
similar to any of the above, affecting any Transaction Document or Bank
Guarantee or any transaction under a Transaction Document or Bank Guarantee,

﻿

(vii)and the Bank need not inquire into any of these matters.

﻿

(e)The Bank is irrevocably authorised and directed by the Borrower to pay
immediately against a demand appearing or purporting to be made by or on behalf
of a Beneficiary, any sums up to the Face Value of a Bank Guarantee which may be
demanded from the Bank from time to time without any reference to or any
necessity for confirmation or verification on the part of the Borrower, and
notwithstanding any instructions from the Borrower to the contrary.

﻿

(f)The obligations of the Borrower will not be affected or in any way limited by
any falsity, inaccuracy, insufficiency or forgery of or in any notice or demand
pursuant to any liability or the failure of the Bank to enquire (other than
where such failure arises due to the wilful default or fraud of the Bank)
whether any notice or demand has been inaccurately transmitted or received from
any cause whatsoever or has been given or sent by an unauthorised person.

 

 

 

 

Facility Agreement

 

page  31

 

--------------------------------------------------------------------------------

 

 

 

﻿

﻿

﻿

﻿

5.4Mandatory prepayments

Unless the Bank otherwise agrees, if any of the assets, business or  undertaking
of any Transaction Party is the subject of any Disposal (other than a Permitted
Disposal) the Borrower must apply or ensure is applied an amount equal to the
cash or equivalent proceeds received by the Transaction Party from the Disposal
net of reasonable transaction costs and Taxes in  prepayment of Outstanding
Accommodation or at the Borrower’s election, in permanent reduction of the
unused portion of one or more of the Facility Limits.

﻿

﻿

5.5Repayment

Subject to clause 10.2 and clause 10.3, each Borrower must:

﻿

(a)repay the Outstanding Accommodation in respect of each Facility on the
Termination Date in respect of that Facility; and

﻿

(b)subject to clause 6, and any other provision in a Transaction Document that
provides otherwise, pay any other amounts payable in connection with the
Transaction Documents, to the Bank on demand.

﻿

﻿

5.6Tranches

Amounts repaid or prepaid which form part of the Term Tranche may not be
redrawn, and the Facility Limit in respect of the Corporate Markets Loan
Facility will be reduced by the aggregate amount of such repayments or
prepayments.

 

 

 

 

Facility Agreement

 

page  32

 

--------------------------------------------------------------------------------

 

 

 

﻿

﻿

﻿

﻿

6Interest and fees

﻿

6.1Pricing Periods

(a)Subject to clause 6.1(c), the Pricing Period for each Advance must be a
period of 30, 60 or 90 days or six Months or another period agreed by the Bank.

﻿

(b)Subject to clause 6.1(c), the first Pricing Period for an Advance commences
on its Funding Date and will have the duration specified in the relevant Funding
Notice. Each subsequent Pricing Period for the Advance:

﻿

(i)commences on the day after the preceding Pricing Period for the Advance
expires; and

﻿

(ii)is a period notified by the Borrower to the Bank at least two Business Days
before the last day of the current Pricing Period, but if the Borrower does not
give notice, is of the same duration as the Pricing Period which immediately
precedes it.

﻿

(c)A Pricing Period:

﻿

(i)which would otherwise end on a day which is not a Business Day ends on the
next Business Day and a Pricing Period which would otherwise end after the
Termination Date ends on the Termination Date. For the avoidance of doubt, if a
Pricing Period ends on a day that is not followed by a Business Day, the Bank
may extend that Pricing Period accordingly (except where this would be contrary
to clause 6.1(c)(ii), in which case the Bank may shorten the Pricing Period);
and

﻿

(ii)May be adjusted by the Bank where necessary so that:

﻿

(A)a Pricing Period starts on a Business Day;

﻿

(B)all Advances will have the same Pricing Period;

﻿

(C)a Pricing Period does not end after the Termination Date; and

﻿

(D)if a new Advance is made during a Pricing Period for an existing Advance, the
first Pricing Period for that new Advance ends on the same day as the Pricing
Period for the existing Advance.

﻿

6.2Payment and rate

(a)In respect of the Corporate Markets Loan Facility:

﻿

(i)interest for each day is calculated by applying the Daily Interest Rate to
the Advance at the end of that day (excluding any amount to which the Overdue
Rate applies); and

﻿

(ii)the Borrower must pay accrued interest in respect of:

﻿

(A)each Pricing Period, on the First Business Day  after the

 

 

 

 

Facility Agreement

 

page  33

 

--------------------------------------------------------------------------------

 

 

 

﻿

﻿

﻿

﻿

expiry of that Pricing Period; and

﻿

(B)the last Pricing Period, for the period up to and including the Termination
Date, on the Termination Date.

﻿

(b)The Borrower must pay interest on Overdue Money, and such interest must be
paid on demand by the Bank.

﻿

(c)The interest rate on Overdue Money will be the Overdue Rate.

﻿

6.3Computation of interest

Interest will:

﻿

(a)accrue from day to day;

﻿

(b)be computed from and including the day when the money on which interest is
payable becomes owing to the Bank by the Borrower until but excluding the day of
payment of that money; and

﻿

(c)be calculated on the actual number of days elapsed on the basis of a 365 day
year.

﻿

6.4Capitalisation of interest

The Bank may:

﻿

(a)capitalise, on a monthly or other periodical basis as the Bank determines,
any part of any interest which becomes due and payable and interest is payable
in accordance with this document on capitalised interest; and

﻿

(b)continue to capitalise interest despite:

﻿

(i)that as between the Bank and the Borrower the relationship of Bank and
customer has ceased;

﻿

(ii)any composition agreed to by the Bank;

﻿

(iii)any judgment or order against the Borrower; or

﻿

(iv)any other thing.

﻿

6.5Merger

If the liability of the Borrower to pay to the Bank any money payable under a
Transaction Document becomes merged in any deed, judgment, order or other thing,
the Borrower must pay interest on the amount owing from time to time under that
deed, judgment, order or other thing at the higher of the rate payable under the
Transaction Documents and that fixed by or payable under that deed, judgment,
order or other thing.

﻿

6.6Reset Margin

﻿

(a)The Borrower must pay a Reset Margin where a Pricing Period is, or becomes,
shorter than 3 months.

﻿

(b)The Reset Margin (if any) for a Pricing Period:

﻿

(i)



will be determined by the Bank on the commencement of that period;

 

 

 

Facility Agreement

 

page  34

 

--------------------------------------------------------------------------------

 

 

 

﻿

(ii)



will be advised to the Borrower in writing shortly after the commencement of
that period; and

﻿

(iii)



Will be fixed for that period.

﻿

(c)Subject to clause 6.6(b), if a Reset Margin is applicable to a Facility, the
Bank may vary the rate of the Reset Margin from time to time (and any rate set
out in this document is indicative only). The Bank publishes Reset Margin rates
periodically on nab.com.au.

﻿

(d)The Reset Margin will be payable in arrears:

﻿

(i)



on the first Business Day following the end of each Pricing Period that is
shorter than 3 months;

﻿

(ii)



on the Termination Date of the relevant Facility; and

﻿

(iii)



upon the early repayment or all or part of the relevant Advance.

﻿

(e) The Reset Margin is calculated on a daily basis on the outstanding principal
amount of the relevant Advance on the basis of a 365 day year and the actual
number of days elapsed.

﻿

7Payments

﻿

7.1Place, manner and time of payment

Each Transaction Party must make payments to the Bank under the Transaction
Documents:

﻿

(a)at the address specified in clause 19.3 or at such other place reasonably
required by the Bank;

﻿

(b)in a manner reasonably required by the Bank;

﻿

(c)by 11.00 am local time in the place where payment is required to be made; and

﻿

(d)in immediately available funds and without set-off, counter claim, condition
or, unless required by law, deduction or withholding.

﻿

7.2Gross-up

If a Transaction Party is required by law to deduct or withhold Taxes from any
payment it must:

﻿

(a)make the required deduction and withholding;

﻿

(b)pay the full amount deducted or withheld in accordance with the relevant law;

﻿

(c)deliver to the Bank an original receipt for each payment; and

﻿

(d)pay an additional amount with such payment so that, after all applicable
deductions or withholdings, the Bank actually receives for its own benefit the
full amount which would have been payable to the Bank if no

 

 

 

 

Facility Agreement

 

page  35

 

--------------------------------------------------------------------------------

 

 

 

﻿

﻿

﻿

﻿

deduction or withholding had been required.

﻿

7.3Appropriation

Subject to any express provision to the contrary in any Transaction Document,
the Bank may appropriate any payment towards the satisfaction of any money due
for payment by the Borrower in relation to a Transaction Document in any way
that the Bank thinks fit and despite any purported appropriation by the
Borrower.

﻿

﻿

8Representations and warranties

﻿

8.1Nature

Each Transaction Party represents and warrants that:

﻿

(a)duly incorporated:  if it purports to be a corporation, it is duly
incorporated in accordance with the laws of its place of incorporation, validly
exists under those laws and has the capacity to sue or be sued in its own name
and to own its property and conduct its business as it is being conducted;

﻿

(b)capacity:  it has capacity unconditionally to execute and deliver and comply
with its obligations under the Transaction Documents;

﻿

(c)action taken:  it has taken all necessary action to authorise the
unconditional execution and delivery of, and the compliance with its obligations
under, the Transaction Documents to which it is a party;

﻿

(d)binding obligations:  each Transaction Document constitutes the valid and
legally binding obligations of, and is enforceable against it by the Bank in
accordance with its terms (subject to any necessary stamping or registration and
to equitable principles and insolvency laws);

﻿

(e)priority: each Security Interest which each Transaction Document purports to
create exists and has the priority which the Bank has agreed to (subject to any
necessary stamping and registration);

﻿

(f)authorisations: each authorisation from, and filing and registration with, a
Government Body necessary to enable it to unconditionally execute and deliver
and comply with its obligations under the Transaction Documents to which it is a
party has been obtained, effected and complied with;

﻿

(g)no contravention:  the unconditional execution and delivery of, and
compliance with its obligations by it under, the Transaction Documents to which
it is a party do not:

﻿

(i)contravene any law to which it or any of its property is subject or any order
or directive from a Government Body binding on it or any of its property;

﻿

(ii)contravene its constituent documents;

﻿

(iii)contravene any agreement or instrument to which it is a party;

 

 

 

 

Facility Agreement

 

page  36

 

--------------------------------------------------------------------------------

 

 

 

﻿

﻿

﻿

﻿

(iv)contravene any obligation it has to any other person; or

﻿

(v)require it to make any payment or delivery in relation to any Financial
Indebtedness (other than Excluded Financial Indebtedness) before the scheduled
date for that payment or delivery;

﻿

(h)correct information: all information given and each statement made to any
Bank by it or at its direction in relation to the Transaction Documents, is
correct, complete and not misleading;

﻿

(i)full disclosure: it has disclosed to the Bank all information which the
Borrower has or has access to and which is relevant to the assessment by the
Bank of the nature and amount of the risks undertaken by the Bank becoming a
creditor of or taking a Security from it;

﻿

(j)Financial Statements:  the Financial Statements of each of Transaction Party
given to the Bank under clause 9.3:

﻿

(i)are a true, fair and accurate statement of their respective financial
performance and position and their respective consolidated financial performance
and position at the date to which they are prepared; and

﻿

(ii)have been prepared in accordance with clause 9.2 and 9.3, except for such
departures expressly disclosed in those Financial Statements;

﻿

(k)no change in financial position:  there has been no change in the financial
performance or position of a Transaction Party since the date to which the last
Financial Statements given to the Bank under clause 9.3 were prepared, which has
a Material Adverse Effect;

﻿

(l)no related party transaction:  no person has contravened or will contravene
sections 208 or 209 of the Corporations Act due to a Transaction Party entering
into or performing its obligations under a Transaction Document;

﻿

(m)no proceeding:  except as notified to the Bank in writing before the date of
this document, no litigation, arbitration or administrative proceeding is
current, pending or, to the knowledge of the Borrower, threatened, which has, or
the adverse determination of which would be likely to have, a Material Adverse
Effect;

﻿

(n)no trust: except as notified to the Bank in writing before the date of this
document, no Transaction Party enters into a Transaction Document as trustee of
any trust;

﻿

(o)sole owner and no Encumbrances:  except as notified to the Bank in writing
before the date of this document:

﻿

(i)each Transaction Party is the sole legal and beneficial owner of the property
it purports to own; and

﻿

(ii)there are no Encumbrances over the property of any Transaction

 

 

 

 

Facility Agreement

 

page  37

 

--------------------------------------------------------------------------------

 

 

 

﻿

﻿

﻿

﻿

Party other than Permitted Encumbrances;

﻿

(p)no existing default:  no Event of Default, Review Event or Potential Event of
Default subsists;

﻿

(q)ranking of obligations:  each obligation of the Borrower under this document
ranks at least pari passu with all unsecured and unsubordinated obligations of
the Borrower except obligations mandatorily preferred by law;

﻿

(r)warranties correct:  the representations and warranties given by any
Transaction Party in any Transaction Document are correct in all material
respects and not misleading in any material respect and will be when given or
repeated;

﻿

(s)no immunity: each Transaction Party and its property are free of any right of
immunity from set-off, proceedings or execution in relation to its obligations
under any Transaction Document;

﻿

(t)insurance:  the Insurances are enforceable against the relevant insurer in
accordance with their terms and are not void or voidable;

﻿

(u)trust provisions: in relation to each Transaction Party which enters into any
Transaction Document as trustee of a Trust:

﻿

(i)the Trustee has power as trustee of the Trust to execute and perform its
obligations under the Transaction Documents;

﻿

(ii)the Trustee, in executing the Transaction Documents and entering into those
transactions, have properly performed their obligations to the beneficiaries of
the Trust;

﻿

(iii)all necessary action required by the Trust Deed to authorise the
unconditional execution and delivery of, and compliance with its obligations
under, the Transaction Documents has been taken;

﻿

(iv)the Trustee is the only trustee of the Trust;

﻿

(v)no effective action has been taken to remove the Trustee as trustee of the
Trust or to appoint an additional trustee of the Trust;

﻿

(vi)(A)the Trustee has a right to be fully indemnified out of the property of
the Trust in relation to all of its obligations under the Transaction Documents;

﻿

(B)the Trustee has not released or disposed of its equitable lien over the
property of the Trust which secures that indemnity; and

﻿

(C)the property of the Trust is sufficient to satisfy that indemnity;

﻿

(vii)the Trustee has complied with all of its obligations as trustee of the
Trust in relation to execution of the Transaction Documents;

﻿

(viii)no effective action has been taken or, so far as the Trustee is aware, is
contemplated by the beneficiaries of the Trust to terminate the Trust;

 

 

 

 

Facility Agreement

 

page  38

 

--------------------------------------------------------------------------------

 

 

 

﻿

﻿

﻿

﻿

(ix)the Trustee has disclosed to the Bank full details of:

﻿

(A)the Trust and any other trust or fiduciary relationship affecting the
property of the Trust and, without limitation, has given to the Bank copies of
any instruments creating or evidencing the Trust; and

﻿

(B)the Trustee’s other trusteeships (if any);

﻿

(x)the Trust is properly constituted and the Trust Deed is not void, voidable or
otherwise unenforceable;

﻿

(xi)the rights of the beneficiaries of the Trust in relation to, and their
interest in, the property of the Trust are subject to:

﻿

(A)the rights of the Bank in relation to, and their respective interests in, the
property of the Trust; and

﻿

(B)any rights or interests in the property of the Trust to which the Bank may
from time to time be subrogated; and

﻿

(xii)the Trustee:

﻿

(A)if it is a corporation, is duly incorporated in accordance with the laws of
its place of incorporation, validly exists under those laws and has the capacity
to sue and be sued in its own name, to own property and to act as trustee of the
Trust;

﻿

(B)if it is natural person, has the capacity to be trustee of the Trust;

﻿

(v)solvency: each Transaction party is not insolvent;

﻿

(w)corporate benefit: each of the Transaction Parties will receive corporate
benefit by entering into the Transaction Documents to which they are a party.

﻿

8.2General

(a)The interpretation of any statement contained in any representation or
warranty will not be restricted by reference to or inference from any other
statement contained in any other representation or warranty.

﻿

(b)The Borrower acknowledges that the Bank enters into the Transaction Documents
in reliance on each representation and warranty.

﻿

(c)Each representation and warranty survives the execution of the Transaction
Documents and is deemed to be repeated with reference to the facts and
circumstances then existing on the date each Funding Notice is issued, on each
Funding Date, on the last day of each Funding Period and on each day that an
Annual Compliance Certificate or Interim Compliance Certificate is given.

 

 

 

 

Facility Agreement

 

page  39

 

--------------------------------------------------------------------------------

 

 

 

﻿

﻿

﻿

﻿

9General obligations

﻿

9.1Fees

The Borrower must pay to the Bank:

﻿

(a)restructure fee: on or before execution of the Restatement Deed, a non-
refundable Restructure Fee of $30,000 (which fee has been paid);

﻿

(b)restructure fee: on or before the ‘ Amendment Date’ ref erred to in  the
Amendment Deed, a non-refundable Restructure & Application Fee of $300,000 (less
the $20,000 work fee referred to in the term sheet dated17 December 2018 if the
Borrower has paid that work fee to the Bank);

﻿

﻿

(c) Corporate Markets Loan Facility Fee: a non-refundable facility fee on the
Facility Limit in respect of the Corporate Markets Loan Facility calculated at
0.95% per annum from the date of the ‘Variation Date’ under the Restatement Deed
and at 1.00% per annum from the date of the ‘Amendment Date’  under the
Amendment Deed , which will:

﻿

﻿

(i)accrue from day to day from the date of this document up to and including the
Termination Date;

﻿

(ii)be payable quarterly in arrears, on the first Business Day of each Quarter;

﻿

(iii)be calculated on the actual number of days elapsed and on the basis of a
365 day year;

﻿

(d) Resent Fee: on the first Business Day of each Pricing Period (other than the
first Pricing Period) a non-refundable fee of $150.00;

﻿

(e)Bank Guarantee service fee: on and from the first services fee charge date
following 30 June 2014, a non-refundable fee in respect of each Bank Guarantee
of 50% of the applicable Bank Guarantee Margin calculated on the Face Value of
the Bank Guarantee, payable on a pro- rata basis half yearly in arrears, with
the first payment due six months after the relevant Funding Date of the Bank
Guarantee, and subsequent payments due every six months thereafter until the
Bank Guarantee Matures or Expires or is cancelled. This fee will be calculated
on the actual number of days elapsed and on the basis of a 365 day year; and

﻿

(f)Bank Guarantee issuance fee: a non-refundable fee in respect of each Bank
Guarantee of 50% of the applicable Bank Guarantee Margin calculated on the Face
Value of the Bank Guarantee (or $125 whichever is greater), payable on the
relevant Funding Date of the Bank Guarantee.

﻿

9.2Records

The Borrower must ensure that each Transaction Party:

﻿

(a)prepares and keeps books, accounts and other records in accordance with the
law and Accounting Standards; and

﻿

(b)on demand, makes the same available for inspection and copying by the

 

 

 

 

Facility Agreement

 

page  40

 

--------------------------------------------------------------------------------

 

 

 

﻿

﻿

﻿

﻿

Bank.

﻿

9.3Financial Statements and other financial information

The Borrower must give to the Bank:

﻿

(a)annual Financial Statements:  as soon as practicable, and in any event within
120 days after the end of each Financial Year the consolidated audited Financial
Statements of the Reading Entertainment Australia Group for that Financial Year;

﻿

(b)Quarterly Financial Statements:  as soon as practicable, and in any event
within 45 days after the end of each Quarter (other than the Quarter ending 31
December) the consolidated unaudited Financial Statements of the Reading
Entertainment Australia Group for that Quarter (showing both actual and budget
figures);

﻿

(c)group structure diagram: within 120 days after the end of each Financial
Year, a group structure diagram in relation to Reading International Inc. and
the Reading Entertainment Australia Group which lists all the then Group Members
and which contains such other information in relation to the legal relationship
between Reading International Inc. and the Reading Entertainment Australia Group
Members as the Bank reasonably requires; and

﻿

(d)budget: as soon as practicable, and in any event before 31 March for each
Financial Year, a consolidated budget for the Reading Entertainment Australia
Group for the current Financial Year showing the budgeted profit and loss,
balance sheet and cash flow for the Reading Entertainment Australia Group and
such other matters customarily dealt with in such budgets;

﻿

﻿

(e) other financial information:  promptly on reasonable notice from the Bank,
such additional information in relation to the financial condition and the
operations of the Borrower and each other Transaction Party as the Bank
reasonably requests from time to time.

﻿

The Borrower must ensure that all Financial Statements given to the Bank under
the Transaction Documents are prepared in accordance with the Corporations Act
and the Accounting Standards.

﻿

If after the date of this document there is a change in the accounting
principles or practices referred to in the definition of 'Accounting Standards'
and the Bank or the Borrower reasonably considers that, if the change were to
apply for the purposes of this document, the change would have a material effect
on the Financial Statements or the calculation of the financial ratios in clause
9.7, the Bank and the Borrower shall endeavour to agree mutually acceptable
changes to this document so that the accounting change can be adopted for the
purposes of this document.

 

 

 

 

Facility Agreement

 

page  41

 

--------------------------------------------------------------------------------

 

 

 

﻿

﻿

﻿

﻿

9.4Other information

The Borrower must give to the Bank:

﻿

(a)other information: on reasonable notice from the Bank, any other information
in the possession or under the control of a Transaction Party which in the
Bank’s reasonable opinion is necessary to verify the Borrower’s compliance with
any Transaction Document;

﻿

(b)Annual Compliance Certificate: as soon as practicable, and in any event
within 120 days after the end of each Financial Year, an Annual Compliance
Certificate for that Financial Year signed by at least one director of the
Borrower;

﻿

(c)Interim Compliance Certificate:  as soon as practicable, and in any event
within 45 days after the end of each Quarter (other than the Quarter ending 31
December) an Interim Compliance Certificate for the previous 12 months signed by
at least one director of the Borrower;

﻿

(d)tenancy schedule: as soon as practicable, and in any event within 120 days of
the end of each Financial Year an updated tenancy schedule for each Freehold
Property, including (without limitation) the following details:

﻿

(i)the name of each tenant;

﻿

(ii)area let by each tenant;

﻿

(iii)current passing rent paid by each tenant;

﻿

(iv)the lease start date;

﻿

(v)the lease term;

﻿

(vi)the lease maturity date;

﻿

(vii)the option term (if any);

﻿

(viii)rent review details; and

﻿

(ix)any other material or special clauses or conditions;

﻿

(e)Valuations: on demand (provided that no more than one demand is made in a
Financial Year and the Bank reasonably considers that there has been a material
devaluation of the freehold and leasehold interests subject to the Collateral
Security), and in any event within 30 days of the end of every 36 month period
from the date of this document, a Valuation in respect of each Freehold Property
and leasehold interest that is subject to the Collateral Security. Each
Valuation is to be at the Borrower’s expense, addressed to the Bank, conducted
by an Approved Valuer and in a form and substance (other than as to value)
reasonably satisfactory to the Bank;

﻿

﻿

(f)details of any proceeding:  full details of any litigation, arbitration,
administrative proceeding or native title claim which affects a Transaction
Party and which has or the adverse determination of which would be

 

 

 

 

Facility Agreement

 

page  42

 

--------------------------------------------------------------------------------

 

 

 

﻿

﻿

﻿

﻿

likely to have a Material Adverse Effect, as soon as it is commenced or to the
knowledge of the Borrower is threatened; and

﻿

(g)claims: on being notified of it, full details of any event which entitles the
Borrower or the Bank to claim more than $1,000,000 under the Insurances.

﻿

9.5Other financial undertakings

Each Transaction Party must ensure that:

﻿

(a)negative pledge:  no Encumbrances exist on its property, except Permitted
Encumbrances;

﻿

(b)permitted financial transactions:  it does not, without the prior written
consent of the Bank:

﻿

(i)incur any Financial Indebtedness except Permitted Financial Indebtedness;

﻿

(ii)provide any financial accommodation (excluding trade credit in the ordinary
course of business) except Permitted Financial Accommodation;

﻿

(c)disposals: must not dispose of any of its assets, either in a single
transaction or in a series of transactions whether related or not and whether
voluntary or involuntary, except Permitted Disposals;

﻿

(d)mergers:  a Transaction Party does not:

﻿

(i)enter into any merger, reconstruction or amalgamation; or

﻿

(ii)acquire any property or business or make any investment if the property,
business or investment is substantial in relation to the relevant Transaction
Party,

﻿

if it would have or be likely to have a Material Adverse Effect;

﻿

(e)maintain status: it does everything necessary to maintain its corporate
existence in good standing and:

﻿

(i)ensures that it has the right and is properly qualified to conduct its
business in all relevant jurisdictions; and

﻿

(ii)obtains and maintains all Authorisations necessary for the conduct of its
business;

﻿

(iii)comply with all laws affecting it or its business in all relevant
jurisdictions

﻿

(f)Distributions: it must not make any Distribution if:

﻿

(i)an Event of Default subsists; and

﻿

(ii)such Distribution will cause an Event of Default;





 

 

 

Facility Agreement

 

page  43

 

--------------------------------------------------------------------------------

 

 

 



﻿

﻿

﻿

﻿

﻿

﻿

(g)Taxes: must

﻿

(i)promptly pay when they become due for payment (or reimburse the Bank on
demand for) all Taxes payable by it from time to time other than Taxes being
contested in good faith where it has made adequate provisioning;

﻿

(ii)not transfer any Tax losses to any person other than to the Borrower in
connection with the preparation of consolidated annual Financial Statements or
in connection with the Reading Entertainment Australia Group's tax consolidation
arrangements; and

﻿

(iii)not become a member of a consolidated group for the purposes of Part 3-90
of the Income Tax Assessment Act 1936 and the Income Tax Act 1997 including any
amendments thereto (including any amendments made by the New Business Tax
(Consolidation Act (No. 1)) 2002 and the New Business Tax System (Consolidation,
Value Shifting, Damages and other Measures) Act 2002) other than in accordance
with a Tax Sharing Agreement or otherwise on terms approved by the Bank;





 

 

 

Facility Agreement

 

page  44

 

--------------------------------------------------------------------------------

 

 

 



﻿

﻿

﻿

﻿

(h)Guarantor coverage:

﻿

(i)Subject to paragraph (ii), the Borrower shall ensure that at all times:

﻿

(A)the aggregate of total assets (calculated on the same basis as total assets
of the Reading Entertainment  Australia Group) of the Guarantors represents at
least 90 per cent of total assets of the Reading Entertainment Australia Group;
and

﻿

(B)the aggregate EBITDA of the Guarantors (calculated on the same basis as
EBITDA of the Reading Entertainment Australia Group) represents at least 90 per
cent of EBITDA of the Reading Entertainment Australia Group;

﻿

(C)any member of the Reading Entertainment Australia Group which contributes 5
per cent of more of EBITDA of the Reading Entertainment Australia Group is a
Guarantor; and

﻿

(D)any member of the Reading Entertainment Australia Group which holds
intellectual property which the Bank considers to be material to the operations
of the Reading Entertainment Australia Group is a Guarantor (and in each case
the figures for the Guarantors will be calculated

on an unconsolidated basis and excluding all intra-Reading Entertainment
Australia Group items and investments in Subsidiaries); and

﻿

(ii)where an entity becomes a member of the Reading Entertainment Australia and
is required to become a Guarantor to comply with paragraph (i), the Borrower
shall ensure:

﻿

(A)the entity becomes an Additional Guarantor by executing a Guarantor Accession
Deed;

﻿

(B)the entity executes a general security agreement over all its assets in
favour of the Bank, in form and substance consistent with the general security
agreements previously executed by the other Guarantors; and

﻿

(C)provides the Bank with any documents or evidence in relation to the entity as
the Bank may reasonably consider necessary in respect of the entering into,
validity and enforceability of the accession documents,

as soon as reasonably practicable and in any event within 45 days. Provided the
Borrower complies with this paragraph (ii), the

Borrower will not be in breach of paragraph (i) by reason only thatthe entity is
not a Guarantor.

﻿

﻿

(i)Major developments: in respect of any major development projects to be
undertaken by the Transaction Parties (that are outside of the budgeted capital
expenditure that has been disclosed to the Bank):

﻿

(i)the Bank is provided with development budgets and other information
reasonably requested by the Bank; and

 

 

 

 

Facility Agreement

 

page  45

 

--------------------------------------------------------------------------------

 

 

 

﻿

﻿

﻿

﻿

﻿

(j)Major acquisitions: in respect to any acquisitions or investments in assets
to be undertaken by the Transaction Parties, the Bank’s written consent is
obtained for (and prior to) the purchase of:

﻿

(i)any freehold title or ground lease with a remaining tenor of 25 years or more
and a consideration greater than $50,000,000; and

﻿

(ii)the purchase of any other operating business assets with a consideration
greater than $25,000,000.

﻿

(k)Management Fees: no Management Fees are paid while an Event of Default
subsists;

﻿

(l)Preservation and protection of Security: it does everything necessary or
reasonably required by the Bank to:

﻿

(i)keep the Secured Property in good repair and in good working order;

﻿

(ii)promptly pay when they become due for payment (or reimburse the Bank on
demand for) all Taxes payable in respect of the Secured Property;

﻿

(iii)preserve and protect the value of the Secured Property as a whole;

﻿

and

﻿

(iv)protect and enforce its title and the Bank’s title as mortgagee to the
Secured Property.





 

 

 

Facility Agreement

 

page  46

 

--------------------------------------------------------------------------------

 

 

 



﻿

﻿

﻿

﻿

﻿

9.6Insurance

(a)Subject to the provisions of the Transaction Documents, the Borrower must
effect and maintain insurance over and in relation to the Secured Property, the
business operations of the Group (including business interruption) and for
public liability with insurers, for amounts, against risks and on terms and
conditions:

﻿

(i)that the Bank reasonably requires; or

﻿

(ii)if the Bank does not notify the Borrower of its requirements, that a prudent
and reasonable owner of the Secured Property would effect and maintain,
including insurance for full replacement value on a reinstatement basis.

﻿

(b)Subject to the provisions of the Transaction Documents, the Borrower must
give to the Bank on demand a certificate in form and substance satisfactory to
the Bank from the insurer to the effect that the required Insurances are current
and no premium is overdue.

﻿

9.7Financial ratios

(a)The Borrower must ensure that:

﻿

(i)Fixed Charges Cover Ratio: at each Calculation Date, the Fixed Charges Cover
Ratio for the Calculation Period ending on that date is not less than 2.00
times;

﻿

(ii)Leverage Ratio: at each Calculation Date, the Leverage Ratio for the
Calculation Period ending on that date is less than or equal to

3.25 times;

﻿

(iii) Debt to Debt plus Equity Ratio: at each Calculation Date, the Debt to Debt
plus Equity Ratio for the Calculation Period ending on that date is less than or
equal to 50%;

﻿

(iv)Loan to Value Ratio: at each Calculation Date, the Loan to Value Ratio for
the Calculation Period ending on that date is less than or equal to 70%.

﻿

(b)A financial ratio or amount to be determined under clause 9.7(a) must be
tested or determined by reference to the most recently prepared  Financial
Statements. The calculation of any amounts on a consolidated basis must be made
in accordance with the requirements of the Accounting Standards relating to the
consolidation of entities.

﻿

9.8Environment

(a)Each Transaction Party must ensure that at all times all practical and
reasonable steps that can be taken and measures and precautions that can be
adopted are taken or adopted by each

﻿

Transaction Party to ensure that:

﻿

(i)all persons, things and activities of any kind on or using the Land comply
with all Environmental Laws and any consent, permit, approval, licence,
authorisation, certification, order or direction granted or issued under any
Environmental Law;

﻿

(ii)if there is any non-compliance with any Environmental Law or any



 

 

 

Facility Agreement

 

page  47

 

--------------------------------------------------------------------------------

 

 

 

consent, permit, approval, licence, authorisation, certification, order or
direction granted or issued under any Environmental Law:

﻿

(A)the impact on the Land and the environment is minimised; and

﻿

(B)steps are taken as quickly as possible to rectify the non- compliance,
eliminate or reduce any liability arising from the non-compliance and to ensure
the non-compliance does not recur;

﻿

(iii)it or any person on the Land does not:

﻿

(A)allow onto or permit to exist on the Land any Contaminant; or

﻿

(B)allow a Contaminant to escape or be released into the environment,

﻿

if to do so would be in breach of any Environmental Law or any consent, permit,
approval, licence, authorisation, certification, order or direction granted or
issued under any Environmental Law or could give rise to an order or direction
being issued under any Environmental Law; and

﻿

(iv)if any Contaminant is discovered on or affecting the Land (other than a
Contaminant which is safely stored in accordance with lawful authority) or,
without lawful authority, escapes or is released from the Land into the
environment:

﻿

(A)the impact on the Land and the environment is minimised; and

﻿

(B)steps are taken as quickly as possible to safely contain the Contaminant and
to remove the Contaminant from the environment or the Land or reduce the levels
of the Contaminant to  a level required or recommended by the relevant
Government Body as safe and in either case to eliminate or reduce any liability
arising from the Contaminant and do all things necessary to restore the Land and
the environment.

﻿

(b)If there is any non-compliance under clauses 9.8(a)(i),  (ii) or (iii) or any
Contaminant is discovered or the Borrower has reason to believe that there is
some Contaminant on the Land requiring action to be taken under clause
9.8(a)(iv), the Borrower must immediately notify the Bank.

 

 

 

 

Facility Agreement

 

page  48

 

--------------------------------------------------------------------------------

 

 

 

﻿

﻿

﻿

﻿

(c)If there is or the Bank has reason to believe that there may be any

non-compliance under clauses 9.8(a)(i),  (ii) or (iii) or any Contaminant is
discovered or the Bank has reason to believe that there is some Contaminant on
the Land requiring action to be taken under clause 9.8(a)(iv), the Borrower, at
the request of the Bank, must procure and furnish to the Bank, in a form
acceptable to the Bank, an Environmental Assessment Report in relation to the
Land and any operations conducted on it.

﻿

(d)The Borrower indemnifies the Bank from and against all:

﻿

(i)Environmental Liability; and

﻿

(ii)damages, losses, outgoings, costs, charges or expenses suffered or incurred
by the Bank in respect of any action, claim or demand made or brought in respect
of or otherwise arising from or in connection with any breach of any
Environmental Law in relation to the Land.

﻿

(e)The Borrower must immediately notify the Bank of:

﻿

(i)the existence of any Contaminant on or adjacent to or affecting the Land; and

﻿

(ii)the receipt by any Transaction Party of any notice, order or direction:

﻿

(A)



to clean up any Contaminant on the Land; or

(B)



alleging any breach of Environmental Law.

﻿

(f)If requested by the Bank, the Borrower must provide the Bank with a copy of
each environmental consent, permit, approval, licence, authorisation,
certification, order and direction relating to the Land together with
confirmation that:

﻿

(i)it is complying with the terms and conditions of each consent, permit,
approval, licence, authorisation, certification, order and direction; and

﻿

(ii)it has renewed each consent, permit, approval, licence, authorisation,
certification, order and direction as appropriate.

﻿

(g)The Borrower must:

﻿

(i)when reasonably required by the Bank, obtain or permit the Bank to obtain an
Environmental Assessment Report from a person approved by the Bank in relation
to the Land; and

﻿

(ii)promptly comply with any reasonable recommendation contained  in any
Environmental Assessment Report relating to compliance with Environmental Law in
relation to the Land and obtain any consent, permit, approval, licence,
authorisation, certification, order and direction required in order to comply
with that  recommendation.

 

 

 

 

Facility Agreement

 

page  49

 

--------------------------------------------------------------------------------

 

 

 

﻿

﻿

﻿

﻿

9.9No default

The Borrower must ensure that an Event of Default does not occur.

﻿

9.10Obligations of Trustees

If a Transaction Party is a Trustee the Borrower must ensure that it:

﻿

(a)ensures that the property of the Trust is not mixed with any other property;

﻿

(b)complies with its obligations as trustee of the Trust;

﻿

(c)does not release, dispose of or otherwise prejudice its right of indemnity
against, and equitable lien over, the property of the Trust and its right of
indemnity (if any) against the beneficiaries of the Trust in relation to any
money owing to the Bank;

﻿

(d)at the Bank’s request:

﻿

(i)exercises its right of indemnity against, and equitable lien over, the
property of the Trust and its right of indemnity (if any) against the
beneficiaries of the Trust in relation to any money owing to the Bank; and

﻿

(ii)assigns to the Bank those indemnities and that equitable lien and otherwise
facilitates the subrogation of the Bank to those indemnities and that equitable
lien;

﻿

(e)does not, if the Trust is a unit trust, consent to or register the transfer
of units in the Trust or cancel, repurchase, redeem or issue any units in the
Trust;

﻿

(f)ensures that:

﻿

(i)another person is not appointed as trustee of the Trust;

﻿

(ii)the Trust is not terminated or its terms varied;

﻿

(iii)the Trustee does not resign and is not removed or replaced as trustee of
the Trust;

﻿

(iv)the property of the Trust is not resettled;

﻿

(v)the capital of the property of the Trust is not distributed at any time; and

﻿

(vi)income of the Trust is not distributed to anyone other than a Transaction
Party while an Event of Default or Potential Event of Default subsists;

﻿

(g)prepares and keeps full and true records and books of accounts of the Trust
and makes them available for inspection and copying by the Bank on demand; and

﻿

(h)does not default in performing or observing its obligations under the
Transaction Documents.

 

 

 

 

Facility Agreement

 

page  50

 

--------------------------------------------------------------------------------

 

 

 

﻿

﻿

﻿

﻿

9.11Release for Permitted Disposals

The Bank must on request from (and at the cost of) a Transaction Party  release
from the Collateral Security that part of the Secured Property that is the
subject of a Permitted Disposal (other than a Permitted Disposal of the kind
referred to in paragraph (a) of that term's definition).

﻿

﻿

10Events of Default

﻿

10.1Nature

Each of the following is an Event of Default (whether or not caused by anything
outside the control of any Transaction Party):

﻿

(a)non-payment: a Transaction Party does not pay on the due date any principal,
interest and fees due for payment by it under a Transaction Document in
accordance with the relevant Transaction Document;

﻿

(b)other non-compliance: (subject to clause 10.6 in the case of a failure to
comply with a Financial Ratio other than the Fixed Charges Cover Ratio) a
Transaction Party does not comply with any other obligation under a Transaction
Document and if that default is capable of rectification:

﻿

(i)it is not rectified within 10 Business Days (or any other longer period
agreed by the Bank) after its occurrence; or

﻿

(ii)the Transaction Party does not during that period take all action which in
the Bank’s reasonable opinion is necessary to rectify that default;

﻿

(c)untrue warranty:  a representation, warranty or statement made or deemed to
be made by a Transaction Party in a Transaction Document is untrue or misleading
in any material respect or a reply by a Transaction Party to a requisition made
by, or on behalf of, the Bank is untrue or misleading in any material respect;

﻿

(d)void document:  a Transaction Document is void, voidable or otherwise
unenforceable by the Bank or is claimed to be so by a Transaction Party;

﻿

(e)compliance unlawful:  it is unlawful for a Transaction Party to comply with
any of its obligations under a Transaction Document or it is claimed to be so by
a Transaction Party;

﻿

(f)loss of priority: a Security Interest created by or purportedly created by a
Collateral Security does not have or ceases to have the priority which it
purports to have under the relevant Transaction Document or becomes ineffective
to secure the payment of the money or compliance with the obligations which it
purports to secure, otherwise than by any act of the Bank;

﻿

(g)Insolvency Event:  an Insolvency Event occurs in relation to a Transaction
Party;

﻿

(h)authorisation ceasing: an Authorisation from a Government Body

 

 

 

 

Facility Agreement

 

page  51

 

--------------------------------------------------------------------------------

 

 

 

﻿

﻿

﻿

﻿

necessary to enable:

﻿

(i)a Transaction Party to comply with its obligations under a Transaction
Document or carry on its principal business or activity;

﻿

(ii)a Transaction Party to carry on its principal business or activity; or

(iii)the Bank to exercise its rights under a Transaction Document, is withheld
or ceases to be in full force and effect and, in the case of

clause 10.1(h)(i), would have a Material Adverse Effect;

﻿

(i)Material Adverse Effect: an event or series of events whether related or not,
including any material adverse change in the property or financial condition of
a Transaction Party, occurs which has a Material Adverse Effect;

﻿

(j)cross default:

﻿

(i)Financial Indebtedness (other than Excluded Financial Indebtedness) of a
Transaction Party in excess of $500,000 becomes due for payment before its
stated maturity other than by the exercise of an option of the Transaction Party
to pay it before its maturity;

﻿

(ii)a Transaction Party fails to pay when due for payment (or within any
applicable grace period) any Financial Indebtedness (other than Excluded
Financial Indebtedness) in excess of $500,000;

﻿

(iii)an obligation by a person to a Transaction Party to provide financial
accommodation or to acquire or underwrite Financial Indebtedness (other than
Excluded Financial Indebtedness) in excess of $500,000 ceases before its stated
maturity other than by the exercise of an option of the Transaction Party to
cancel that obligation; or

﻿

(iv)a marketable security issued by a Transaction Party and having a face value
over $500,000 is required to be redeemed or repurchased before its stated
maturity other than by the exercise of an option of the issuer to redeem or
repurchase;

﻿

(k)cessation of business:  a Transaction Party ceases or threatens to cease to
carry on its business or a substantial part of its business;

﻿

(l)enforcement of other Security:  a person who holds a Security over property
of a Transaction Party exercises a right under that Security against the
property to recover any money the payment of which is secured by that Security
or enforce any other obligation the compliance with which is secured by it;

﻿

(m)undertaking: an undertaking given to the Bank (or its lawyers) by or on
behalf of a Transaction Party (or its lawyers) is not honoured in accordance
with its terms and if capable of rectification, is not rectified within three
Business Days (or any other longer period agreed by the Bank) after its
occurrence;

 

 

 

 

Facility Agreement

 

page  52

 

--------------------------------------------------------------------------------

 

 

 

﻿

﻿

﻿

﻿

(n)reduction of capital:  if a Transaction Party is a corporation:

﻿

(i)it reduces or takes any action to reduce its capital other than by the
redemption of redeemable preference shares;

﻿

(ii)it passes or takes any action to pass a resolution of the type referred to
in section 254N of the Corporations Act;

﻿

(iii)it:

﻿

(A)buys or takes any action to buy, or

﻿

(B)financially assists (within the meaning of section 260A of the Corporations
Act) or takes any action to financially assist any person to acquire,

﻿

shares in itself or in a holding company of it,

﻿

(o)investigation: if a Transaction Party is a corporation, an investigation is
instituted under the Corporations Act or other legislation into, or an inspector
is appointed to investigate, its affairs, which would have a Material Adverse
Effect;

﻿

(p)environmental claim: a Government Body takes any action, there is a legally
valid claim or there is a legally enforceable requirement for expenditure or for
cessation or alteration of activity under an Environmental Law, which, in the
reasonable opinion of the Bank, would have a Material Adverse Effect;

﻿

﻿

(q) Trust:  if a Transaction Party is a Trustee:

﻿

(i)the Trustee ceases to be the trustee or the only trustee of the Trust or any
action is taken for the removal of the Trustee as trustee of the Trust, or for
the appointment of another person as trustee in addition to the Trustee;

﻿

(ii)an application or order is sought or made in any court, which is not
withdrawn or dismissed within ten Business Days, for:

﻿

(A)the property of the Trust to be administered by the court; or

﻿

(B)an account to be taken in relation to the Trust; or

﻿

(iii)non-compliance by the Trustee with its obligations as trustee under the
Trust Deed which has a Material Adverse Effect.

﻿

10.2Effect of Event of Default

(a)If an Event of Default subsists the Bank may at any time by notice to the
Borrower do any or all of the following:

﻿

(i)cancel Facility: cancel any or all of the Facilities or any part of a
Facility, specified in the notice;

 

 

 

 

Facility Agreement

 

page  53

 

--------------------------------------------------------------------------------

 

 

 

﻿

﻿

﻿

﻿

(ii)accelerate:  make so much of the Outstanding Accommodation which is not then
immediately due and payable, any unpaid accrued interest or fees and any other
money owing by the Borrower to the Bank in relation to the Transaction Documents
either:

﻿

(A)payable on demand; or

﻿

(B)immediately due for payment;

﻿

(iii)Not used

﻿

(iv)Bank Guarantees:

﻿

(A)by notice to the Borrower require the Borrower to pay immediately to the Bank
the aggregate of the Face Values for all Current Bank Guarantees as at the date
of the notice, together with any unpaid accrued interest or fees and any other
money (including all Indemnity Amounts) owing by the Borrower to the Bank in
relation to the Transaction Documents;

﻿

(B)pay the Beneficiaries of any one or more of the Current Bank Guarantees the
amount agreed between the Bank and the relevant Beneficiary sufficient to obtain
from the Beneficiary an unconditional release of the Bank’s obligations under
the relevant Bank Guarantee on terms satisfactory to the Bank (acting
reasonably).

﻿

(v)engage consultants: at the cost of the Borrower, appoint (or require the
Borrower to appoint) such accountancy, financial management and other
consultants as the Bank may nominate to investigate the business affairs and
financial condition of any Transaction Party and whether each Transaction Party
has complied with each Transaction Document to which it is a party and to make
recommendations relating to the manner in which the Transaction Party carries on
its business. Each Transaction Party agrees to provide all assistance and
information required by the consultants (including making all financial records
available and giving access to all premises and records) to enable the
consultants to conduct their examination promptly, completely and accurately. No
Transaction Party is obliged to accept the recommendations of any consultant,
and the Bank will assume no liability with respect to any actions a Transaction
Party takes, or does not take, as a result of those recommendations; or

﻿

(vi)treasury related transactions: if there are any Hedging Transactions or
treasury related transactions in existence between the Bank and the Borrower
(Open Positions) then:

﻿

(A)the Bank may close out the Open Positions, by entering into opposite
positions for the balance of the unexpired term, or
by  such  other  means  as  may  be  usual  in  the  relevant

﻿

 

 

 

 

Facility Agreement

 

page  54

 

--------------------------------------------------------------------------------

 

 

 

﻿

﻿

﻿

﻿

market.  Any such close out must be at market rates prevailing at the time;

﻿

(B)any costs incurred by the Bank in closing out Open Positions must be paid by
the Borrower to the Bank immediately upon demand by the Bank;

﻿

(C)any gain derived from the closing out of the Open Positions will be credited
to the Borrower and set off against the Amount Owing; and

﻿

(D)the Bank will give the Borrower reasonable particulars of the manner of close
out of the Open Positions and the basis of calculation of any amounts payable by
or to the relevant Borrower arising from that close out.

﻿

(b)On receipt of a notice under clause 10.2(a)(ii)(A) or 10.2(a)(ii)(B), the
Borrower must immediately pay in full the amounts referred to in that notice.

﻿

10.3Cash Cover Account regarding Bank Guarantees

(a)The Bank must credit so much of the money paid by the Borrower under clause
10.2(a)(iv)(A) which the Bank appropriates towards the Face Values of Current
Bank Guarantees to an account maintained by the Bank for this purpose (Cash
Cover Account).

﻿

(b)The following provisions apply to the Cash Cover Account:

﻿

(i)the account will be in the name of the Borrower;

﻿

(ii)despite the Cash Cover Account being in the name of the Borrower, until the
Release Date the money held in the account is not owed by the Bank to the
Borrower and the Borrower is not entitled to withdraw or be paid any of that
money (including interest credited to the account);

﻿

(iii)the Bank must credit to the account interest at the Cash Cover Rate from
time to time and that interest will be credited to the account monthly and on
the Release Date; and

﻿

(iv)without limiting this clause 10.3, the Bank may apply any amounts from time
to time held in the account towards payment of any amounts due and payable from
time to time to the Bank under any Transaction Document.

﻿

(c)On the Release Date, the Bank must pay to the Borrower the credit balance of
the Cash Cover Account.

﻿

10.4Review Events

Each of the following is a Review Event (whether or not caused by anything
outside the control of any Transaction Party):

﻿

(a)there is an Insolvency Event in respect of Reading International Inc; and

﻿

(b)a Change of Control occurs in relation to any Transaction Party.

 

 

 

 

Facility Agreement

 

page  55

 

--------------------------------------------------------------------------------

 

 

 

﻿

﻿

﻿

﻿

10.5Reviews

(a)In addition to any other review rights the Bank has under this document, the
Bank may conduct a review of any Facility following a Review Event.

﻿

(b)If a Review Event has occurred, then, at any time or from time to time:

﻿

(i)the Bank may change any of the conditions applying to the Facility including,
but not limited to, increasing or otherwise varying the fees payable in
connection with the Facility; and/or

﻿

(ii)the Bank may terminate the Facility. If the Bank terminates the Facility,
the Termination Date occurs on the date 30 days after the date the Bank notifies
the Borrower that it wishes to terminate the Facility.

﻿

(c)The Bank may not change any of the conditions applying to the Facility unless
it has first given 30 days prior notice to the Borrower of the intended change.

﻿

(d)If the Bank gives notice of any change to the conditions of any Facility and
the Borrower refuses to accept the changes before the end of the period of
notice, then at the end of that period, the Facility will become repayable
within 30 days of any demand by the Bank.

﻿

(e)Nothing in this clause affects the Bank’s rights if any Event of Default
occurs.

﻿

10.6Equity Cure

(a)If a breach of a Financial Ratio (other than the Fixed Charges Cover Ratio)
occurs, the Borrower will have the right subject to clause 10.6(b) to cure the
breach by procuring additional Subordinated Debt or an equity contribution by
way of subscription for new shares in the Borrower (or a combination of both) in
an amount sufficient to cure the breach when applied in prepayment of the
Outstanding Accommodation (Equity Cure).

﻿

(b)Equity Cure may not be used:

﻿

(i)more than 3 times during the term of the Facilities; or

﻿

(ii)in respect of breach of a Financial Ratio on a Calculation Date, where
Equity Cure has been used to cure a breach on the preceding Calculation Date.

﻿

(c)The Borrower must notify the Bank of its intention to provide an Equity Cure
and effect the Equity Cure, within 10 Business Days of the delivery of the
Compliance Certificate that identified the breach.

﻿

(d)The amount of an Equity Cure will be deemed to be applied as of the first day
of the relevant test period in prepayment of the Outstanding Accommodation. The
breach of the Financial Ratio will be taken to have been cured immediately upon
the requisite proceeds being applied in prepayment and the Borrower confirming
to the Bank that the amount prepaid when the Financial Ratio is recalculated is
sufficient to ensure that the relevant Financial Ratio is met.





 

 

 

Facility Agreement

 

page  56

 

--------------------------------------------------------------------------------

 

 

 



﻿

﻿

(e)Notwithstanding clause 10.6(d), any Equity Cure will be disregarded when
calculating the Leverage Ratio for the purposes of determining the Margin.

﻿

﻿

11Costs and expenses

﻿

11.1Interpretation

A reference to “costs and expenses” in a Transaction Document includes legal
costs and expenses on a full indemnity basis.

﻿

11.2Nature

The Borrower must on demand pay and if paid by the Bank reimburse to the Bank:

﻿

(a)the Bank’s reasonable costs and expenses relating to:

﻿

(i)any Valuation obtained for the purposes of any Transaction Document;

﻿

(ii)the negotiation, preparation, execution, stamping and registration of the
Transaction Documents or any document contemplated by them;

﻿

(iii)any consent, request for consent (whether or not given), communication or
waiver of any right, or the variation, replacement or discharge of any
Transaction Document or any document contemplated by it;

﻿

(iv)the enforcement or attempted enforcement or the preservation of any rights
of the Bank under the Transaction Documents;

﻿

(v)the occurrence of any Event of Default or Potential Event of Default; and

﻿

(vi)the lodgment or removal of any Encumbrance on the Secured Property by any
person; and

﻿

(b)subject to clause 18.14(d), any Taxes and registration or other fees
(including fines and penalties relating to the Taxes and fees) which are payable
or are assessed by a relevant Government Body or other person to be payable in
relation to the Transaction Documents or any document or transaction
contemplated by them.

﻿

11.3Remuneration

The Bank, any Receiver and any Attorney must be remunerated by the Borrower for
any services rendered by them in relation to the enforcement of any right under
the Transaction Documents. The rate of the remuneration and the manner of
payment will be that determined by the Bank, acting reasonably.

 

 

 

 

Facility Agreement

 

page  57

 

--------------------------------------------------------------------------------

 

 

 

﻿

﻿

﻿

﻿

12Indemnities

﻿

12.1Nature

The Borrower indemnifies the Bank on demand against any liability, loss, cost or
expense (including Break Costs) caused or contributed to by:

﻿

(a)any failure by any Transaction Party to comply with any obligation under any
Transaction Document;

﻿

(b)any Event of Default or Potential Event of Default;

﻿

(c)the enforcement or attempted enforcement of any right by the Bank, any
Receiver or any Attorney under the Transaction Documents;

﻿

(d)any Drawing requested by the Borrower not being granted by the Bank for any
reason other than a default by the Bank;

﻿

(e)any payment not being made by the Borrower in accordance with any Transaction
Document; or

﻿

(f)any act by the Bank in reliance on any communication purporting to be from
the Borrower or to be given on behalf of the Borrower.

﻿

12.2Representatives

The Borrower indemnifies each Receiver and Attorney and their respective
Representatives and the Representatives of the Bank against any liability, loss,
cost and expense caused by anything the Bank is indemnified against under clause
12.1 and the Bank holds the benefit of this clause 12.2 on trust for those
persons.

﻿

12.3Currency deficiency

If there is any deficiency between:

﻿

(a)an amount payable by a Transaction Party under a Transaction Document which
is received by the Bank in a currency other than the currency payable under the
Transaction Document because of a judgment, order or otherwise; and

﻿

(b)the amount produced by converting the payment received from the currency in
which it was paid into the currency in which it was agreed to be paid either
directly or through a currency other than that in which it was agreed to be
paid,

﻿

the Borrower must pay to the Bank the deficiency and any loss, costs or expenses
resulting from it.

﻿

12.4Independence and survival

Each indemnity in a Transaction Document is a continuing obligation, separate
and independent from the other obligations of the Borrower and survives the
termination of that Transaction Document.

﻿

12.5Accounting for transactions

(a)The Borrower irrevocably authorises the Bank to open such accounts as

 

 

 

 

Facility Agreement

 

page  58

 

--------------------------------------------------------------------------------

 

 

 

﻿

﻿

﻿

﻿

the Bank requires in connection with a Facility.

﻿

(b)The Borrower irrevocably authorises the Bank to debit from any account in the
name of the Borrower (including an account the Bank opens in the Borrower’s
name) any amounts payable by the Borrower in relation to that Facility or
account, including interest, costs, Taxes, enforcement expenses and any amount
payable under an indemnity.

﻿

(c)If the Borrower authorises the Bank to debit any amount from an account, the
Bank can debit that amount from that account even if it causes the account to
become overdrawn. Alternatively, if there are insufficient cleared funds in that
account, the Borrower authorises the Bank to debit that amount from any account
of the Borrower the Bank decides, including an account the Bank opens in the
Borrower’s name.

﻿

(d)Where the Bank debits an account in the name of the Borrower, opened by:

﻿

(i)the Borrower, the Borrower must pay the Bank interest (including default
interest if applicable) on any debit balance in accordance with the terms of
that account;

﻿

(ii)the Bank, the Borrower must pay the Bank interest on the overdrawn balance
of that account at the Overdue Rate applying to the relevant Facility or, if
there is none, in accordance with the terms normally applied by the Bank to
accounts of that type; or

﻿

(iii)either the Borrower or the Bank, the overdrawn balance of the account in
excess of the applicable Facility Limit is immediately payable without further
notice.

﻿

(e)Unless otherwise provided, the Bank may apply any payment under or in
connection with this document towards satisfying obligations under this document
as the Bank sees fit.

﻿

(f)Where the Bank is authorised to debit an amount from an account under this
document, it can do so without prior notice.

﻿

12.6Liability for Regulatory Events

(a)The Borrower acknowledges that the Services may be interrupted, prevented,
delayed or otherwise adversely affected by a Regulatory Event.

﻿

(b)To the extent permitted by Law:

﻿

(i)the Bank is not liable for any loss incurred by a Borrower or any other
person if an event described in clause 12.6(a) occurs, irrespective of the
nature or cause of that loss, and the Bank has no obligation to contest any
Regulatory Event or to mitigate its impact on the Borrower or the Bank; and

﻿

(ii)the Borrower releases the Bank from all liability in connection with any
loss incurred by a Borrower or any other person if an event described in clause
12.6(a) occurs.

 

 

 

 

Facility Agreement

 

page  59

 

--------------------------------------------------------------------------------

 

 

 

﻿

﻿

﻿

﻿

(c)To the extent that the Bank’s liability cannot be excluded, the Bank’s
liability is limited to the cost of having the Service supplied again.

﻿

(d)The Bank may use and disclose to any other financial institution or agency,
any information about any Borrower, the Services or any person connected with it
or the Services, for any purpose which the Bank, or any other financial
institution, considers appropriate or necessary in connection with any
Regulatory Event or the Services and this may result in information being
transmitted overseas.

﻿

(e)The Borrower agrees to provide information to the Bank about it, the Services
or any person connected with it or the Services on request, and to promptly
procure any consents the Bank requires to give effect to clause 12.6(d).

﻿

﻿

13Goods and Services Tax

﻿

13.1Taxable supply

(a)If GST is payable by the Bank on any supply made under a Transaction
Document, the Borrower must pay to the Bank an amount equal to the GST payable
on the supply.

﻿

(b)That amount must be paid at the same time that the consideration for the
supply is to be provided under the Transaction Document and must be paid in
addition to the consideration expressed elsewhere in the Transaction Document.

﻿

(c)On receiving that amount from the Borrower, the Bank must provide the
Borrower with a tax invoice for the supply.

﻿

13.2Adjustment events

If an adjustment event arises in relation to a supply made by the Bank to the
Borrower under a Transaction Document, a corresponding adjustment must be made
between the Bank and the Borrower in relation to any amount paid to the Bank by
the Borrower under clause 13.1 and payments to give effect to the adjustment
must be made.

﻿

13.3Payments

If the Borrower is required under a Transaction Document to pay for or reimburse
an expense or outgoing of the Bank or is required to make a payment under an
indemnity in relation to an expense or outgoing of the Bank, the amount to be
paid by the Borrower is the sum of:

﻿

(a)the amount of the expense or outgoing less any input tax credit in relation
to that expense or outgoing that the Bank is entitled to; and

﻿

(b)if the Bank’s recovery from the Borrower is in relation to a taxable supply,
an amount equal to the GST payable by the Bank in relation to that recovery.

 

 

 

 

Facility Agreement

 

page  60

 

--------------------------------------------------------------------------------

 

 

 

﻿

﻿

﻿

﻿

14Increased costs

If the Bank determines that:

﻿

(a)the cost to it of providing, funding or maintaining the Facility is
increased;

﻿

(b)an amount payable to the Bank or the effective return to the Bank under a
Transaction Document is reduced;

﻿

(c)the effective return to the Bank under any Transaction Document as a
proportion of the capital of the Bank is reduced; or

﻿

(d)the Bank must make a payment or forego any interest or other return
calculated by reference to any amount received or receivable by it from any
Transaction Party under a Transaction Document,

﻿

because of:

﻿

(e)any law, regulation or Government Body directive or request (whether or not
having the force of law) introduced or made after the date of this document,
including those relating to taxation, capital adequacy or reserve requirements
or banking or monetary controls; or

﻿

(f)any change in the interpretation or application of any of them,

﻿

the Borrower must, within two Business Days after a demand by the Bank, pay to
the Bank the amount which, in the Bank’s reasonable opinion, will compensate the
Bank for the increased cost, reduction, payment or foregone interest or other
return.

﻿

﻿

15Illegality

﻿

15.1Prepayment

If because of any change after the date of this document in:

﻿

(a)a law, regulation or a Government Body directive or request which is legally
enforceable or compliance with which is in accordance with the practice of
responsible Banks in the relevant jurisdiction; or

﻿

(b)the interpretation or application of any of them,

﻿

the Bank determines that it is or it will become impossible or illegal or
contrary to that Government Body directive or request for:

﻿

(c)the Bank to fund, provide or maintain the Facility or otherwise comply with
its obligations under the Transaction Documents; or

﻿

(d)a person from whom the Bank has raised or proposes to raise money in relation
to the Facility to fund, provide or maintain that money,

﻿

the Borrower must, within five Business Days after receipt of a notice from the
Bank to do so, pay the amount referred to in clause 10.2(a)(ii)(A) or
10.2(a)(ii)(B) as if that notice were a notice under clause 10.2(a)(ii)(A) or
10.2(a)(ii)(B).

 

 

 

 

Facility Agreement

 

page  61

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

﻿

﻿

15.2Facility terminated

The Bank’s obligation to make Advances or Drawings under this document
terminates on the giving of a notice under clause 15.1.

﻿

﻿

16Guarantee and indemnity

﻿

16.1Guarantee

(a)Each Guarantor unconditionally and irrevocably guarantees the payment to the
Bank of the Guaranteed Money.

﻿

(b)If the Borrower does not pay the Guaranteed Money on time and in accordance
with the Transaction Documents, then the Guarantors agree to pay the Guaranteed
Money on demand from the Bank.

﻿

(c)A demand may be made at any time and from time to time and whether or not the
Bank or the Bank has made demand on the Borrower or any other Transaction Party.

﻿

16.2Nature of guarantee

(a)The guarantee in clause 16.1 is a continuing obligation despite any
intervening payment, settlement or other thing and extends to all of the
Guaranteed Money.

﻿

(b)As between each Guarantor and the Bank (but without affecting the obligations
of any other Transaction Party) each Guarantor is liable under this document in
relation to the Guaranteed Money as a sole and principal debtor and not as
surety.

﻿

16.3Indemnity

(a)Each Guarantor indemnifies the Bank against any liability or loss arising and
any costs it suffers or incurs:

﻿

(i)if a Transaction Party does not, is not obliged to or is unable to pay the
Guaranteed Money in accordance with the Transaction Documents;

﻿

(ii)if a Guarantor is not obliged to pay the Bank an amount under

clause 16;

﻿

(iii)if the Bank is obliged, or agrees, to pay an amount to a trustee in
bankruptcy or liquidator (of an insolvent person) in connection with a payment
by a Transaction Party under or in connection with a Transaction Document;

﻿

(iv)if a Guarantor defaults under the Guarantee in clause 16.1; or

﻿

(v)in connection with any person exercising, or not exercising, rights under the
Guarantee in clause 16.1.

﻿

(b)Each Guarantor agrees to pay amounts due under this indemnity immediately on
demand from the Bank.

 

 

 

 

Facility Agreement

 

page  62

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

﻿

﻿

16.4Reinstatement of rights

(a)Following an Insolvency Event in respect of a Transaction Party, a person may
claim that a transaction (including a payment) in connection with this Guarantee
or the Guaranteed Money is void or voidable.

﻿

(b)If a claim is made and upheld, conceded or comprised:

﻿

(i)the Bank is immediately entitled as against the Guarantors to the rights in
respect of the Guaranteed Money to which it was entitled immediately before the
transaction; and

﻿

(ii)on request from the Bank, each Guarantor agrees to do anything (including
signing any document) to restore to the Bank any Security Interest (including
this Guarantee) held by it from the Guarantors immediately before the
transaction.

﻿

16.5Rights of the Bank are protected

Rights given to the Bank under this Guarantee (and each Guarantor’s liabilities
under it) are not affected by any act or omission by the Bank or by anything
else that might otherwise affect them under law or otherwise, including:

﻿

(a)the fact that it varies or novates any agreement under which the Guaranteed
Money is expressed to be owing, such as by increasing the Facility Limit or
extending the term;

﻿

(b)the fact that it releases any Transaction Party or gives it a concession,
such as more time to pay;

﻿

(c)the fact that a Transaction Party opens an account with it;

﻿

(d)the fact that it releases, loses the benefit of or does not obtain any
Security Interest;

﻿

(e)the fact that it does not register any Security Interest which could be
registered;

﻿

(f)the fact that it releases any person who gives a guarantee or indemnity in
connection with any Transaction Party’s obligations (including under clause
16.13);

﻿

(g)the fact that a person becomes a Guarantor after the date of this document
(including under clause 16.14);

﻿

(h)the fact the obligations of any person who guarantees any Transaction Party’s
obligations (including under this Guarantee) may not be enforceable;

﻿

(i)the fact that any person who was intended to guarantee any Transaction
Party’s obligations does not do so or does not do so effectively;

﻿

(j)changes in the membership, name or business of any person; or

﻿

(k)the fact that a person who is a co-surety or co-indemnifier for payment of
the Guaranteed Money is discharged under an agreement or by operation of law.

 

 

 

 

Facility Agreement

 

page  63

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

﻿

﻿

16.6No merger

(a)This Guarantee does not merge with or adversely affect, and is not adversely
affected by, any of the following:

﻿

(i)any other guarantee, indemnity, or Security Interest, or other right or
remedy to which the Bank is entitled; or

﻿

(ii)a judgment which the Bank obtains against the Guarantors in connection with
the Guaranteed Money or any other amount payable under this Guarantee.

﻿

(b)The Bank may still exercise rights under this Guarantee as well as under the
judgment, other guarantee, indemnity, Security Interest, or other right or
remedy.

﻿

16.7Extent of Guarantor’s obligations

If more than one person is named as “Guarantor”, each of them is liable for all
the obligations under this Guarantee both individually and jointly with any one
or more other persons named as “Guarantor”.

﻿

16.8Guarantor’s rights are suspended

As long as any of the Guaranteed Money remains unpaid, the Guarantor may not,
without the Bank’s consent:

﻿

(a)reduce its liability under this Guarantee by claiming that it or any other
Transaction Party or any other person has a right of set-off or counterclaim
against the Bank;

﻿

(b)exercise any legal right to claim to be entitled to the benefit of another
guarantee, indemnity, or Security Interest given in connection with the
Guaranteed Money or any other amount payable under this Guarantee;

﻿

(c)claim an amount from another Transaction Party, or another guarantor of the
Guaranteed Money (including a person who has signed this document as a
“Guarantor”), under a right of indemnity in respect of this guarantee; or

﻿

(d)claim an amount in the insolvency of a Transaction Party or of another
guarantor of the Guaranteed Money (including a person who has signed this
document as a “Guarantor”).

﻿

16.9Guarantor’s right of proof limited

Each Guarantor agrees not to exercise a right of proof after an event occurs
relating to the insolvency of a Transaction Party or another guarantor of the
Guaranteed Money (including a person who has signed this document as a
“Guarantor”) independently of an attorney appointed under clause 16.12.

﻿

16.10No set-off against assignees

If the Bank assigns or otherwise deals with its rights under this Guarantee, the
Guarantors may not claim against any assignee (or any other person who has an
interest in this Guarantee) any right of set-off or other right the Guarantors
have against the Bank.

 

 

 

 

Facility Agreement

 

page  64

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

﻿

﻿

16.11Suspense account

The Bank may place in a suspense account any payment it receives from the
Guarantors if there is currently an Insolvency Event, or an Insolvency Event is
likely to occur, in relation to any Transaction Party, but must apply it towards
satisfying the Guaranteed Money within six months unless the winding up of the
relevant Guarantor has commenced.

﻿

16.12Right to prove

(a)The Guarantor irrevocably appoints the Bank and each of its Authorised
Representatives individually as its attorney and agrees to formally approve all
action taken by an attorney under this clause 16.

﻿

(b)Each attorney may, at any time while any Guaranteed Money is outstanding:

﻿

(i)do anything which a Guarantor may lawfully do to exercise their right of
proof in respect of a Transaction Party after an Insolvency Event occurs in
respect of such Transaction Party. These things may be done in the Guarantor’s
name or the attorney’s name and they include signing and delivering documents,
taking part in legal proceedings and receiving any dividends arising out of the
right of proof;

﻿

(ii)delegates its powers (including this power) and may revoke a delegation; and

﻿

(iii)exercise its powers even if this involves a conflict of duty and even if it
has a personal interest in doing so.

﻿

(c)The attorney need not account to a Guarantor for any dividend received on
exercising the right of proof under clause 16.12(i) except to the extent that
any dividend remains after the Bank has received all of the Guaranteed Money and
all other amounts payable under the Guarantee.

﻿

16.13Release of Guarantors

(a)The Bank must, at the Borrower’s cost, execute any release documentation in
respect of the Bank’s rights under clause 16.

﻿

(b)As between the Transaction Parties and the Bank, the Bank is not obliged to
consent to a release unless required to do by the terms of another Transaction
Document.

﻿

(c)The rights and obligations of the remaining Guarantors under the Guarantee in
clause 16.1 will continue in full force and effect despite the release of a
Guarantor under this clause 16.13.

﻿

16.14New Guarantors

If a Subsidiary of any Transaction Party is required by the terms of a
Transaction Document to become a Guarantor, the Borrower must ensure that such
subsidiary executes a Guarantor Accession Deed as a new Transaction Party.

 

 

 

 

Facility Agreement

 

page  65

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

﻿

﻿

16.15Consideration

Each Guarantor acknowledges having executed this document in return for the Bank
entering into the Transaction Documents at the request of the Guarantor and
other valuable consideration.

﻿

16.16New Guarantors

(a)A person automatically becomes a party to this document as a Guarantor and
Transaction Party (after the date of this document) by signing and delivering to
the Bank a Guarantor Accession Deed and doing anything else which the Bank
reasonably requests to ensure the enforceability of that person’s obligations as
a Guarantor.

﻿

(b)Each of the other parties to his document irrevocably appoints the Bank as
its agent to sign on its behalf any Guarantor Accession Deed.

﻿

(c)The execution of a Guarantor Accession Deed will not operate to release any
party from its obligations under any Transaction Document.

﻿

﻿

17Attorney

﻿

17.1Appointment

If and for so long as an Event of Default occurred and is continuing, the
Borrower irrevocably appoints the Bank its attorney with the power:

﻿

(a)at any time to:

﻿

(i)do everything which in the Attorney’s reasonable opinion is necessary or
expedient to enable the exercise of any right of the Bank in relation to the
Transaction Documents;

﻿

(ii)not used;

﻿

(iii)complete the Transaction Documents to which it is a party; and

﻿

(iv)appoint its directors, officers, employees and solicitors as substitutes and
otherwise delegate its powers to any of them (except this power of delegation);
and

﻿

(b)at any time after a notice is given under clause 10.2(a)(ii)(A) or
10.2(a)(ii)(B), to do all acts and things which the Borrower is obliged to do
under the Transaction Documents or which in the Attorney’s opinion are necessary
or expedient to enable the exercise of any right of the Bank in relation to the
Transaction Documents.

﻿

17.2Not used

﻿

17.3General

(a)Any Attorney may exercise any right solely for the benefit of the Bank, even
if the exercise of the right constitutes a conflict of interest or duty.

﻿

(b)The Borrower by this document ratifies anything done or not done by the
Attorney pursuant to the power of attorney.

 

 

 

 

Facility Agreement

 

page  66

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

﻿

﻿

(c)The power of attorney is granted:

﻿

(i)to secure the compliance by the Borrower with its obligations to the Bank
under the Transaction Documents and any proprietary interests of the Bank under
the Transaction Documents; and

﻿

(ii)for valuable consideration (receipt of which is acknowledged) which includes
entry into of this document by the Bank at the Borrower’s request.

﻿

﻿

18General

﻿

18.1Set-off

The Bank may set off any money due for payment by the Bank to the Borrower,
whatsoever, including any money in any currency held by the Bank for the account
of the Borrower in any place, against any money due for payment by the Borrower
to the Bank under a Transaction Document.

﻿

18.2Bank’s certificate

(a)A certificate by the Bank relating to any amount owing under a Transaction
Document or as to its opinion in relation to any matter under any Transaction
Document is prima facie evidence against the Borrower of the matters certified
unless proven incorrect or there is a manifest error.

﻿

(b)The Bank is not obliged to give the reasons for its determination or opinion
in relation to any matter under any Transaction Document. Any certification,
determination or opinion relating to an amount must contain reasonable detail as
to how the amount was calculated.

﻿

(c)A determination or an opinion of an Authorised Representative of the Bank
which is given to the Borrower or otherwise expressed or acted on by the Bank as
being a determination or an opinion of the Bank will be deemed to be a
determination or opinion of the Bank.

﻿

18.3Supervening legislation

Any present or future legislation which operates:

﻿

(a)to lessen or vary in favour of the Borrower any of its obligations in
connection with the Transaction Documents; or

﻿

(b)to postpone, stay, suspend or curtail any rights of the Bank under the
Transaction Documents,

﻿

is excluded except to the extent that its exclusion is prohibited or rendered
ineffective by law.

﻿

18.4Time of the essence

Time is of the essence as regards any obligations of the Borrower or any date or
period determined under the Transaction Documents, and if any date or period is
altered by agreement between the parties, time is of the essence as

 

 

 

 

Facility Agreement

 

page  67

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

﻿

﻿

regards such altered date or period.

﻿

18.5Business Days

(a)If the day on or by which anything, other than making a payment, must be done
by the Borrower under a Transaction Document is not a Business Day, that thing
must be done on or by the preceding Business Day.

﻿

(b)If a payment would otherwise be due on a day which is not a Business Day it
will be due on the immediately following Business Day. However, if this would
result in the payment being due in the month after the original due day or after
the Termination Date it will be due on the immediately preceding Business Day.

﻿

(c)If anything, including making a payment, is to be done by the Borrower on or
by a particular day and it is done:

﻿

(i)after the time by which a Transaction Document states it must be done or, if
the Transaction Document does not state a time, after

4.00 pm in the place where it is to be done; or

﻿

(ii)on a day which is not a Business Day,

﻿

it will be deemed to have been done at 9.00 am on the next Business Day.

﻿

18.6Confidentiality

(a)The Bank must keep any information or document relating to a Transaction
Party confidential. However, the Bank may disclose to any person any information
or document relating to a Transaction Party:

﻿

(i)where permitted in a Transaction Document;

﻿

(ii)to another party to a Transaction Document;

﻿

(iii)to a potential transferee, assignee, participant or sub-participant of the
Bank’s interests under a Transaction Document or to any other person who is
considering entering into contractual relations with it in connection with a
Transaction Document;

﻿

(iv)to the Bank’s related bodies corporate and shareholders, or to any employee,
banker, lawyer, auditor or other consultant of the Bank, its related bodies
corporate or its shareholders;

﻿

(v)to the professional advisers or consultants of any party involved in
connection with any Facility who are bound by a duty or obligation of
confidence;

﻿

(vi)if required by law or by any Government Body or stock exchange;

﻿

(vii)in connection with any legal proceedings relating to a Transaction Document
or a document delivered under or in relation to a Transaction Document;

﻿

(viii)if the information or document is in the public domain; or

 

 

 

 

Facility Agreement

 

page  68

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

﻿

﻿

(ix)with the consent of the Borrower (which must not be unreasonably withheld or
delayed).

﻿

(b)Subject to paragraph (c), the Transaction Parties shall keep confidential and
not disclose to any other person the terms of the Transaction Documents.

﻿

(c)However, the Transaction Parties and any officers or employees of each
Transaction Party may disclose such information:

﻿

(i)with the prior written consent of the Bank;

﻿

(ii)to the extent required by any applicable law or regulation;

﻿

(iii)to the extent it reasonably deems necessary in connection with any actual
or contemplated proceedings or a claim with respect to this clause 18.6; or

﻿

(iv)to the extent permitted by clause 18.6(a) (other than paragraph (iii)) as if
each reference in that clause to the ‘Bank’ were to a ‘Transaction Party’ and
each reference to the ‘Borrower’ were to the ‘Bank’; or

﻿

(v)Reading International, Inc. or any other holding company of a Transaction
Party (who in turn may disclose such information to their officers or employees
or to the extent required by any applicable law or regulation or rule of any
stock exchange)..

﻿

(d)The Bank and the Transaction Parties agree that:

﻿

(i)neither of them will disclose information of the kind mentioned in section
275(1) of the PPS Act; and

﻿

(ii)this document does not create a Security Interest.

﻿

(e)This clause 18.6 survives the termination of this document.

﻿

(f)The Bank acknowledges that:

﻿

(i)information provided from time to time by the Transaction Parties to the Bank
may constitute confidential non-public information; and

﻿

(ii)trading in marketable securities of Reading International Inc while in
possession of the information referred to clause 18.6(f)(i) will violate United
States' federal securities laws.

﻿

(g)The Bank agrees to:

﻿

(i)take reasonable precautions to maintain the confidentiality of the
information referred to in clause 18.6(f)(i); and

﻿

(ii)advise any party to whom the information referred to in clause 18.6(f)(i) is
disclosed that it may not trade in the marketable securities of Reading
International Inc while in the possession of such information.

﻿

(h)This clause 18.6 will not be deemed to restrict the provision of information
by any party to the Internal Revenue Service of the United

 

 

 

 

Facility Agreement

 

page  69

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

﻿

﻿

States of America.

﻿

18.7Exchange rate

Subject to any express provision to the contrary, if for the purposes of a
Transaction Document it is necessary to convert one currency into another
currency, the conversion must be effected using an exchange rate selected by the
Bank acting reasonably and in accordance with it usual practices.

﻿

18.8Records as evidence

The Bank may maintain records specifying:

﻿

(a)payments made by the Bank for the account of a Transaction Party under a
Transaction Document;

﻿

(b)payments by a Transaction Party for the account of the Bank under a
Transaction Document; and

﻿

(c)interest, fees, charges, costs and expenses payable in relation to the
Transaction Documents,

﻿

and those records will against the Borrower constitute prima facie evidence of
the matters set out in them.

﻿

18.9Further assurances

The Borrower must promptly execute all documents and do all things that the Bank
from time to time reasonably requires to:

﻿

(a)effect, perfect or complete the provisions of each Transaction Document or
any transaction contemplated by it;

﻿

(b)establish the priority of or reserve or create any Security Interest
contemplated by or purported to be reserved or created by a Transaction
Document; and

﻿

(c)stamp and register each Transaction Document in any relevant jurisdiction and
by any person that the Bank thinks fit.

﻿

18.10Amendment

This document may only be varied or replaced by a document executed by the
parties.

﻿

18.11Waiver and exercise of rights

(a)A right in favour of the Bank under a Transaction Document, a breach of an
obligation of the Borrower under a Transaction Document or an Event of Default
can only be waived by an instrument signed by the Bank. No other act, omission
or delay of the Bank constitutes a waiver binding, or estoppel against, the
Bank.

﻿

(b)A single or partial exercise or waiver by the Bank of a right relating to a
Transaction Document does not prevent any other exercise of that right or the
exercise of any other right.

﻿

(c)The Bank and its Representatives are not liable for any loss, cost or

 

 

 

 

Facility Agreement

 

page  70

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

﻿

﻿

expense of the Borrower caused or contributed to by the waiver, exercise,
attempted exercise, failure to exercise or delay in the exercise of a right and
the Bank holds the benefit of this clause 18.11 on trust for itself and its
Representatives.

﻿

18.12Rights cumulative

The rights of the Bank under the Transaction Documents are cumulative and in
addition to its other rights.

﻿

18.13Approval and consent

Except where a Transaction Document expressly provides otherwise, the Bank may
conditionally or unconditionally give or withhold any consent under a
Transaction Document and is not obliged to give its reasons for doing so.

﻿

18.14Assignment

(a)The Borrower must not dispose of or Encumber any right under the Transaction
Documents without the consent of the Bank.

﻿

(b)The Bank may assign any of its rights or novate, sub-participate, sell- down
or transfer by whatever form or otherwise deal with any or all of its rights and
obligations under any Transaction Document without the consent of, or notice to,
the Borrower.

﻿

(c)If an Event of Default subsists then, in order to facilitate the Bank to deal
with its rights and obligations, the Bank may (but is not obliged to), from time
to time, separate and sever any of its rights (or any part of any of its rights)
described in a notice given by the Bank to the Borrower from its other rights
and obligations under any Transaction Document. Any such notice is effective on
the time of delivery to separate and sever the rights described in the notice so
that:

﻿

(i)those rights and obligations are independent from, and may be assigned
(including at law), novated, sub-participated, sold-down, transferred or
otherwise dealt with separately from, any other of the rights and obligations of
the Bank under that Transaction Document;

﻿

(ii)those rights and obligations may be exercised differently from any other
rights and obligations of the Bank under that Transaction Document; and

﻿

(iii)the Outstanding Accommodation in respect of those rights may be calculated
separately from the other Outstanding Accommodation.

﻿

(d)If the Bank assigns its rights or transfers its rights and obligations under
this document or any other Transaction Document, no Transaction Party will be
required to pay any net increase in the aggregate amount of costs, Taxes, fees
or charges which is a direct consequence of the assignment or transfer.

﻿

18.15Counterparts

This document may consist of a number of counterparts and, if so, the

 

 

 

 

Facility Agreement

 

page  71

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

﻿

﻿

counterparts taken together constitute one document.

﻿

18.16Sovereign immunity

The Borrower irrevocably waives any immunity that it or its property has from:

﻿

(a)set-off;

﻿

(b)legal, arbitral or administrative proceedings;

﻿

(c)any process or order of any court, administrative tribunal or arbitrator for
the satisfaction or enforcement of a judgment, order or arbitral award or for
the arrest, detention or sale of any property; or

﻿

(d)service on it of any process, judgment, order or arbitral award,

﻿

on the grounds of sovereignty or otherwise under any law of any jurisdiction
where any proceedings may be brought or enforced in relation to any Event of
Default under a Transaction Document.

﻿

18.17Governing law and jurisdiction

(a)This document is governed by and is to be construed in accordance with the
laws applicable in the Relevant Jurisdiction.

﻿

(b)Each party irrevocably and unconditionally submits to the non-exclusive
jurisdiction of the courts exercising jurisdiction in the Relevant Jurisdiction
and any courts which have jurisdiction to hear appeals from any of those courts
and waives any right to object to any proceedings being brought in those courts.

﻿

18.18Telephone recording

The Borrower consents to the Bank recording any telephone conversations between
it and the Bank in relation to any Facility that are customarily recorded in the
finance industry or where the Borrower is notified prior to the commencement of
the telephone conversation and such recordings being used in any arbitral or
legal proceedings and any telephone recording remains the Bank’s sole property
at all times.

﻿

18.19Legal advice

The Borrower acknowledges that, except as expressly set out in a Transaction
Document:

﻿

(a)none of the Bank or any of its advisers have given any representation or
warranty or other assurance to it in relation to any Transaction Document or the
transactions contemplated by any Transaction Document, including as to Tax or
other effects;

﻿

(b)it has not relied on the Bank or any of its advisers or on any conduct
(including any recommendation) by the Bank or any of its advisers; and

﻿

(c)it has obtained its own independent financial, Tax and legal advice.

﻿

18.20Further assurances

Whenever the Bank requests a Transaction Party to do anything:

 

 

 

 

Facility Agreement

 

page  72

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

﻿

﻿

(a)to ensure any Transaction Document (or any security interest (as defined in
the PPS Act) or other Security Interest, right or power under any Transaction
Document) is fully effective, enforceable and perfected with the contemplated
priority;

﻿

(b)for more satisfactorily assuring or securing to the Bank the property the
subject of any such security interest or other Security in a manner consistent
with the Transaction Documents; or

﻿

(c)for aiding the exercise of any right or power in any Transaction Document,

﻿

the Transaction Party shall do it promptly at its own cost. This may include
obtaining consents, getting documents completed and signed, supplying
information, delivering documents and evidence of title and executed blank
transfers, and giving possession or control with respect to any Secured
Property.

﻿

18.21Exclusion of certain provisions

Where there is a Security Interest under any Transaction Document:

﻿

(a)to the extent permitted, sections 142 and 143 of the PPS Act are excluded in
full and will not apply to that Security Interest and the Bank need not comply
with sections 95, 118, 121(4), 125, 130 ,132(3)(d), and 132(4) of the PPS Act;
and

﻿

(b)each Transaction Party waives its right to receive from the Bank any notice
required under s157 of the PPS Act or the provisions of the PPS Act referred to
in s144 of the PPS Act, except section 135.

﻿

This does not affect any rights a person has or would have other than by reason
of the PPS Act and applies despite any other clause in any Transaction Document.

﻿

18.22Notice of changes

Each Transaction Party agrees to notify the Bank at least 14 days before:

﻿

(a)a Transaction Party (or if the Transaction Party is trustee of a Trust or a
partner of a partnership, the Trust or the partnership) changes its name;

﻿

(b)any ABN, ARBN or ARSN allocated to a Transaction Party (or if the Transaction
Party is trustee of a Trust or a partner of a partnership, the Trust or the
partnership) changes, is cancelled or otherwise ceases to apply to it (or if it
does not have an ABN, ARBN or ARSN, one is allocated, or otherwise starts to
apply, to it); or

﻿

(c)the Borrower becomes trustee of a trust, or a partner in a partnership, which
is not expressly contemplated in the Transaction Documents.

 

 

 

 

Facility Agreement

 

page  73

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

﻿

﻿

19Notices

﻿

19.1General

A notice, demand, certification, process or other communication relating to a
Transaction Document must be in writing in English and may be given by an
Authorised Representative of the sender.

﻿

19.2How to give a communication

In addition to any other lawful means, a communication may be given by being:

﻿

(a)personally delivered;

﻿

(b)left at the party’s current address for notices;

﻿

(c)sent to the party’s current address for notices by pre-paid ordinary mail or,
if the address is outside Australia, by pre-paid airmail; or

﻿

(d)sent by fax to the party’s current fax number for notices.

﻿

19.3Particulars for delivery of notices

(a)The particulars for delivery of notices are initially:

﻿

Transaction Parties:

﻿

As set out in schedule 1. Bank:

Address:Level 28, 500 Bourke Street, Melbourne, Victoria 300

﻿

Fax:1300 889 390

﻿

Attention:Andrew Tham

﻿

(b)Each party may change its particulars for delivery of notices by notice to
each other party.

﻿

19.4Communications by post

Subject to clause 19.6, a communication is given if posted:

﻿

(a)within Australia to an Australian address, three Business Days after posting;
or

﻿

(b)in any other case, ten Business Days after posting.

﻿

19.5Communications by fax

Subject to clause 19.6, a communication is given if sent by fax when the
sender’s fax machine produces a report that the fax was sent in full to the
addressee. That report is conclusive evidence that the addressee received the
fax in full at the time indicated on that report.

﻿

19.6After hours communications

If a communication is given:

﻿

(a)after 5.00 pm in the place of receipt; or

 

 

 

 

Facility Agreement

 

page  74

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

﻿

﻿

(b)on a day which is a Saturday, Sunday or bank or public holiday in the place
of receipt,

﻿

it is taken as having been given at 9.00 am on the next day which is not a
Saturday, Sunday or bank or public holiday in that place.

﻿

19.7Process service

Any process or other document relating to litigation, administrative or arbitral
proceedings relating to a Transaction Document may be served on a party to this
document by any method contemplated by this clause 19.7 or in accordance with
any applicable law.

 

 

 

 

Facility Agreement

 

page  75

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

﻿

﻿

2Schedule 1 Original Guarantors

﻿

﻿

﻿

﻿

﻿

﻿

 

 

﻿

Name

 

ACN

 

Particulars for delivery of notices

﻿

Reading Entertainment Australia Pty Ltd

 

[Redacted]

 

Address: 98 York Street, South Melbourne VIC 3205 Australia

 

Fax: 03 9685 0999

 

 

Attention:  Managing Director

 

AND TO:

 

 

Reading International Inc.

 

Address: 5995 Sepulveda Blvd, Suite 300 Culver City California 90230

United States of America

 

Fax: +1 213 235 2229

 

 

Attention: Chief Financial Officer

﻿

Australia Country Cinemas Pty Ltd

 

[Redacted]

 

Same as for Borrower

﻿

Australian Equipment Supply Pty Ltd

 

[Redacted]

 

Same as for Borrower

﻿

Burwood Developments Pty Ltd

 

[Redacted]

 

Same as for Borrower

﻿

Epping Cinemas Pty Ltd

 

[Redacted]

 

Same as for Borrower

﻿

Hotel Newmarket Pty Ltd

 

[Redacted]

 

Same as for Borrower

﻿

Newmarket Properties Pty Ltd

 

[Redacted]

 

Same as for Borrower

﻿

Newmarket Properties No. 2 Pty Ltd

 

[Redacted]

 

Same as for Borrower

﻿

Newmarket Properties #3 Pty Ltd

 

[Redacted]

 

Same as for Borrower





 

 

 

Facility Agreement

 

page  76

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

﻿

﻿

﻿

﻿

 

 

﻿

Name

 

ACN

 

Particulars for delivery of notices

﻿

Reading Auburn Pty Ltd

 

[Redacted]

 

Same as for Borrower

﻿

Reading Australia Leasing (E&R) Pty Ltd

 

[Redacted]

 

Same as for Borrower

﻿

Reading Belmont Pty Ltd

 

[Redacted]

 

Same as for Borrower

﻿

Reading Charlestown Pty Ltd

 

[Redacted]

 

Same as for Borrower

﻿

Reading Cinemas Pty Ltd

 

[Redacted]

 

Same as for Borrower

﻿

Reading Cinemas Management Pty Ltd

 

[Redacted]

 

Same as for Borrower

﻿

Reading Colac Pty Ltd

 

[Redacted]

 

Same as for Borrower

﻿

Reading Dandenong Pty Ltd

 

[Redacted]

 

Same as for Borrower

﻿

Reading Elizabeth Pty Ltd

 

[Redacted]

 

Same as for Borrower

﻿

Reading Exhibition Pty Ltd

 

[Redacted]

 

Same as for Borrower

﻿

Reading Licences Pty Ltd

 

[Redacted]

 

Same as for Borrower

﻿

Reading Maitland Pty Ltd

 

[Redacted]

 

Same as for Borrower

﻿

Reading Melton Pty Ltd

 

[Redacted]

 

Same as for Borrower

﻿

Reading Bundaberg 2012 Pty Ltd (formerly Reading Moonee Ponds Pty Ltd)

 

[Redacted]

 

Same as for Borrower

﻿

Reading Properties Pty Ltd

 

[Redacted]

 

Same as for Borrower

﻿

Reading Properties Indooroopilly Pty Ltd as trustee for The Landplan Property
Partners Discretionary Trust

 

[Redacted]

 

Same as for Borrower

﻿

Reading Properties Taringa Pty Ltd as trustee for the Reading Property Partners
No. 1 Discretionary Trust

 

[Redacted]

 

Same as for Borrower

﻿

Reading Property Holdings Pty Ltd

 

[Redacted]

 

Same as for Borrower

﻿

Reading Rouse Hill Pty Ltd

 

[Redacted]

 

Same as for Borrower

﻿

Reading Sunbury Pty Limited

 

[Redacted]

 

Same as for Borrower

﻿

 

 

 

 

Facility Agreement

 

page  77

 

--------------------------------------------------------------------------------

 

 



﻿

﻿

﻿

﻿

 

 

﻿

Name

 

ACN

 

Particulars for delivery of notices

﻿

Rhodes Peninsula Cinema Pty Ltd

 

[Redacted]

 

Same as for Borrower

﻿

Westlakes Cinema Pty Ltd

 

[Redacted]

 

Same as for Borrower

﻿

A.C.N. [Redacted] Pty Ltd

 

[Redacted]

 

Same as for Borrower

﻿

Reading Cannon Park Pty Ltd

 

[Redacted]

 

Same as for Borrower

﻿

 

 

 

 

Facility Agreement

 

page  78

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

﻿

﻿

Schedule 2

Facilities

﻿

﻿

﻿

﻿

﻿

Facility Name

 

Granted pursuant to

 

Facility Limit

 

Purpose

 

Termination Date

﻿

Corporate

 

Clause

 

$120,000,000,

 

General corporate purposes.

 

31 December

Markets

4.1(a)(i)

subject to

2023

Loan Facility

clause 5.6

 

 

﻿

Bank Guarantee Facility

 

Clause 4.1(a)(ii)

 

$5,000,000

 

To support other cinema operations now or in the future operating from third
party leased premises.

 

30 June 2023

 

 

 

 

Facility Agreement

 

page  79

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

﻿

Schedule 3

Collateral Security

﻿

﻿

﻿

﻿

﻿

n

 

 

 

﻿

Item

 

Description

 

Grantor

 

Secured Party

 

Details

﻿

1

 

Fixed and floating charge

 

Each Transaction Party

 

The Bank

 

Over all present and after acquired property but excluding the land and
improvements known as 78 Middleborough Road, Old Burwood Road, Burwood Victoria
and the other Excluded Property.

﻿

2

 

First ranking mortgage

 

Originally granted by the Borrower but subsequently assumed by Reading
Properties Pty Ltd

 

The Bank

 

The land and improvements known as 98 York Street, South Melbourne, Victoria and
described in certificate of title volume 9944 folio 571.

﻿

3

 

First ranking mortgage

 

Originally granted by Reading Properties Pty Ltd but subsequently assumed by
Reading Auburn Pty Ltd

 

The Bank

 

The land and improvements known as Red Yard Entertainment Centre, 100 Parramatta
Road, Auburn New South Wales and described in certificate of title 202/1039922.

﻿

4

 

First ranking mortgage

 

Originally granted by Reading Properties Pty Ltd but subsequently assumed by
Reading Maitland Pty Ltd

 

The Bank

 

The land and improvements known as Reading Maitland Cinema, Ken Tubman Drive,
Maitland New South Wales and described in certificate of title 1/SP41681.

﻿

5

 

First ranking mortgage

 

Originally granted by Reading Properties Pty Ltd but subsequently assumed by
Reading Belmont Pty Ltd

 

The Bank

 

The land and improvements known as Reading Cloverdale Cinema 237 Knutsford
Avenue, Cloverdale Western Australia and described in certificate of title
volume 2189 folio 801.

﻿

 

 

 

 

Facility Agreement

 

page  80

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

 

 

 

 

﻿

Item

 

Description

 

Grantor

 

Secured Party

 

Details

﻿

6

 

First ranking mortgage

 

Originally granted by Reading Properties Pty Ltd but subsequently assumed by
Reading Bundaberg 2012 Pty Ltd (formerly Reading Moonee Ponds Pty Ltd)

 

The Bank

 

The land and improvements known as Reading Bundaberg Cinema 1 Johanna Boulevard,
Kensington, Queensland and described in certificate of title 50013631.

﻿

7

 

First ranking mortgage

 

Newmarket Properties Pty Ltd

 

The Bank

 

The land and improvements known as Reading Newmarket Shopping Centre, 400
Newmarket Road, Newmarket Queensland and described in certificate of title
50617438.

﻿

8

 

First ranking mortgage

 

Newmarket Properties No. 2 Pty Ltd

 

The Bank

 

The land and improvements known as Corner Enoggera Road and Edmondstone Street,
Newmarket Queensland and described in certificate of title 16548229.

﻿

9

 

First ranking mortgage

 

Originally granted by

A.C.N. [Redacted]

Pty Ltd, but subsequently assumed by Newmarket Properties #3 Pty Ltd

 

The Bank

 

The land and improvements known as 14 Edmondstone Street, Newmarket Queensland
and described in certificate of title 12106104.

﻿

10

 

Guarantee and indemnity

 

Transaction Parties

 

The Bank

 

Set out in clause 16.

﻿

11

 

Mortgage of lease

 

Reading Cinemas Pty Ltd

 

The Bank

 

The leasehold land improvements known as Reading Cinema Waurn Ponds, Corner
Pioneer Road and Princes Highway, Waurn Ponds Victoria and described in
certificate of title volume 10530 folio 739.

﻿

12

 

Deed of consent

 

Relevant landlords

 

The Bank

 

Deeds of consent landlords of leased cinema properties except for cinema
properties located in Dubbo and Mt Gravatt

﻿

 

 

 

 

Facility Agreement

 

page  81

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

 

 

 

 

﻿

Item

 

Description

 

Grantor

 

Secured Party

 

Details

﻿

13

 

Deed of subordination

 

Borrower

 

 

Reading International Cinemas LLC

 

The Bank

 

Deed of subordination between the Borrower, Reading International Cinemas LLC
and the Bank.

﻿

14

 

First ranking mortgage

 

Reading Cannon Park Pty Ltd ACN [Redacted]

 

The Bank

 

The land and improvements known as Cannon Park City Centre and Cannon Park
Discount Centre, Corner Hervey Range Road and Pioneer Drive, Thurwingowa
Central, Queensland, described in title references 50442105, 50442106 and
51155321

﻿

 

 

 

 

Facility Agreement

 

page  82

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

﻿

﻿

Schedule 4

Not Used

﻿

﻿

﻿

﻿





 

 

 

Facility Agreement

 

page  83

 

--------------------------------------------------------------------------------

 

 



﻿

﻿

﻿

﻿

Schedule 5

Not Used

﻿

﻿

﻿

﻿

 

 

 

 

Facility Agreement

 

page  84

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

﻿

﻿

7

Schedule 6

Verification Certificate

﻿

﻿

﻿

﻿

﻿

To:National Australia Bank Limited Level 28, 500 Bourke Street

Melbourne VIC 3000

﻿

﻿

﻿

[date]

﻿

﻿

﻿

Reading Entertainment Australia Pty Ltd Facility Agreement

﻿

﻿

I, [] being the person whose name and signature appear at the bottom of this
document, am a Director of the company named at the bottom of this document
(Transaction Party) refer to the Corporate Markets Loan & Bank Guarantee
Facility Agreement dated on or about the date of this document between, amongst
others, Reading Entertainment Australia Pty Ltd as Borrower and National
Australia Bank Limited as Bank (Facility Agreement) and certify as follows:

﻿

1Certificate of incorporation

﻿

A copy of the certificate of incorporation/registration and any certificate of
change of name of the Transaction Party is attached and marked A. The copy is
true, complete and up-to-date and there have been no amendments or variations
since the date of the copy.

﻿

2Extract of minutes of meeting of directors

﻿

A true and correct extract of minutes of meeting of directors of the Transaction
Party duly convened and held on the date mentioned in the extract is attached
and marked B. The resolutions set out in the extract were duly approved, remain
in full force and effect and have not been rescinded, amended, modified or
revoked. The resolutions confirm that the Transaction Party derives a corporate
benefit from the Transaction Documents.

﻿

3Power of attorney

﻿

[If applicable: An original power of attorney of the Transaction Party dated
[date] appointing attorneys in respect of the Transaction Documents is attached
and marked C. This power of attorney remains in full force and has not been
revoked.]

﻿

4Specimen signatures

﻿

[In the case of the Borrower, insert: The following are the signatures of the
persons appointed as Authorised Representatives of the Transaction Party for the
purposes of the Transaction Documents.]

﻿

[In the case of any other Transaction Party insert: The signatures of



 

 

 

Facility Agreement

 

page  85

 

--------------------------------------------------------------------------------

 

 

the persons appointed as Authorised Representatives of the

 

 

 

 

Facility Agreement

 

page  86

 

--------------------------------------------------------------------------------

 

 

﻿

Transaction Party for the purposes of the Transaction Documents are set out in
the Verification Certificate provided by the Borrower.]

﻿

[In the case of the Borrower, insert:

﻿

﻿

﻿

Authorised Representatives

﻿



 

﻿

 

 

Signature:

Signature:

Signature:

Name:

Name:

Name:

Title:

Title:

Title:

﻿

﻿

5Solvency declaration

﻿

(a)As at the date of execution of each Transaction Document the Transaction
Party is solvent (as defined in section 95A(1) of the Corporations Act) and will
not become insolvent (as defined in section 95A(2) of the Corporations Act) by
entering into and complying with its obligations under each Transaction Document
to which it is expressed to be a party.

﻿

(b)To the best of my knowledge, no application or order has been made, no
proceedings have been commenced, no resolutions have been passed or proposed in
a notice of meeting and no other steps have been taken for:

﻿

(i)the winding up, dissolution or administration of the Transaction Party; or

﻿

(ii)the Transaction Party entering into an arrangement, compromise  or
composition with or assignment of the benefit of its creditors or a class of
them.

﻿

6Trust deed

﻿

[If applicable: A copy of the Trust Deed of the Trust of which the Transaction
Party is sole trustee is attached and marked D. The copy is true, complete and
up-to-date and there have been no amendments or variations since the date of the
copy.]

﻿

7Definitions

﻿

Terms given a defined or specific meaning in the Facility Agreement and not
separately defined in this certificate have the same meaning in this document
unless the context requires otherwise.

﻿

﻿

﻿

﻿

[Name of person] who is a

Director of [name of Transaction Party]

﻿

﻿

﻿

Date:

 

 

 

 

Facility Agreement

 

page  87

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

8Schedule 7

Funding Notice

﻿

﻿

﻿

﻿

﻿

To:National Australia Bank Limited Level 28, 500 Bourke Street

Melbourne VIC 3000 [date]

Reading Entertainment Australia Pty Ltd Facility Agreement

﻿

I refer to the Corporate Markets Loan & Bank Guarantee Facility Agreement dated
[insert date] between, amongst others, Reading Entertainment Australia Pty Ltd
as Borrower and National Australia Bank Limited as Bank (Facility Agreement). A
term which has a defined meaning in the Facility Agreement has the same meaning
in this Funding Notice.

﻿

The Borrower requires an Advance/a Drawing details of which are as follows:

﻿

(a)the Funding Date is [];

﻿

[either]

﻿

(b)the amount of the Advance is [];

﻿

(c)the duration of the first Pricing Period for the Advance is [];

﻿

[or]

﻿

(d)the Beneficiary, Face Value and Expiry Date of each Bank Guarantee is:

﻿

Beneficiary

Face value

Expiry date

﻿

 

 

﻿

﻿

[Name of person] who is an

Authorised Representative of Reading Entertainment Australia Pty Ltd

 

 

 

 

Facility Agreement

 

page  88

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

Schedule 8

Guarantor Accession Deed

﻿

﻿

﻿

﻿

﻿

Date

﻿

﻿

Parties

﻿

[New Guarantor] (Guarantor)

﻿

National Australia Bank Limited ABN 12 004 044 937 of Pier 3 Level 4, 800 Bourke
Street, Docklands, Victoria 3008 (Bank)

﻿

﻿

﻿

Agreed terms

﻿

﻿

1Interpretation

Facility Agreement means the Corporate Markets Loan & Bank Guarantee Facility
Agreement dated [date] between, amongst others, Reading Entertainment Australia
Pty Ltd as Borrower and National Australia Bank Limited as Bank together with
all supplements to it.

﻿

Terms defined or given a meaning in the Facility Agreement have the same meaning
in this document.

﻿

﻿

2Transaction Document

This document is a Transaction Document for the purposes of the Facility
Agreement.

﻿

﻿

3Accession

(a)The Guarantor:

﻿

(i)agrees with each person who is or becomes a party to the Facility Agreement
that with effect on and from the date of this document, it will be bound by the
Facility Agreement as a Guarantor and a Transaction Party; and

﻿

(ii)makes in relation to itself in favour of the Bank the representations and
warranties set out in clause 8.1 of the Facility Agreement.

﻿

(b)Each party agrees with the Guarantor that, with effect from the date of this
document, the Guarantor will have the benefit of the Facility Agreement as a
Transaction Party and Guarantor.

 

 

 

 

Facility Agreement

 

page  89

 

--------------------------------------------------------------------------------

 

 

﻿

4Notice

The address for notice of the Guarantor for the purposes of clause 19.3 of the
Facility Agreement is:

﻿

Address: Fax: Attention:

﻿

﻿

5Governing law

This document is governed by the laws of Victoria.

﻿

﻿

﻿

Executed as a deed.

 

 

 

 

Facility Agreement

 

page  90

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

﻿

﻿

9Schedule 9

Annual Compliance Certificate

﻿

﻿

﻿

﻿

﻿

To:National Australia Bank Limited Level 28, 500 Collins Street

Melbourne VIC 3000

﻿

[date]

﻿

﻿

﻿

Reading Entertainment Australia Pty Ltd Facility Agreement

﻿

1We refer to the Facility Agreement (Facility Agreement) dated [insert date]
between, amongst others, Reading Entertainment Australia Pty Ltd as Borrower and
National Australia Bank Limited as Bank. A term which has a defined meaning in
the Facility Agreement has the same meaning in this Compliance Certificate.

﻿

This is an Annual Compliance Certificate given for the purpose of clause 9.4(b)
of the Facility Agreement.

﻿

2We confirm that:

﻿

(a)the Fixed Charges Cover Ratio for the Financial Year ending [date] was [].

﻿

(b)the Leverage Ratio for the Financial Year ending [date] was [].

﻿

(c) the Debt to Debt plus Equity Ratio for the Financial Year ending [date] was
     [].

(d) the Loan to Value Ratio for the Financial Year ending [date] was [].

﻿

3We confirm that, as at the date of this Compliance Certificate:

﻿

(a)no Event of Default, Review Event or Potential Event of Default has occurred
and is continuing [or provide details of any Event of Default, Review Event or
Potential Event of Default];

﻿

(b)there are no Taxes or other statutory payments which are due and payable by a
Transaction Party but unpaid [or provide details of any Taxes and other
statutory payments which are being contested]; and

﻿

(c)the representations and warranties in clause 8.1 of the Facility Agreement
which are to be repeated as at the date of this Compliance Certificate are
correct.

﻿

4We confirm that the position of the Reading Entertainment Australia Group with
respect to the following liabilities is as follows:

 

 

 

 

Facility Agreement

 

page  91

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

﻿

﻿

Liability

 

Lodgement Cycle (Ann/Qtr/Mth - Please Circle)

 

Current (Yes/No - Please Circle)

 

If current, last payment details (Use brackets where refund)

 

If not current, Outstanding Details

 

Comments (eg – Arrangement with ATO)

﻿

GST

 

A

 

Q

 

M

 

Yes

 

No

 

Amt:

 

Date:

 

Amt:

 

Date:

 

﻿

PAYG-

Withholding

 

A

 

Q

 

M

 

Yes

 

No

 

Amt:

 

Date:

 

Amt:

 

Date:

 

﻿

PAYG-

Instalments (Income Tax)

 

A

 

Q

 

M

 

Yes

 

No

 

Amt:

 

Date:

 

Amt:

 

Date:

 

﻿

Employer Superannuation Contributions

 

A

 

Q

 

M

 

Yes

 

No

 

Amt:

 

Date:

 

Amt:

 

Date:

 

﻿

Payroll Tax

 

 

 

A

 

 

 

 

M

 

Yes

 

No

 

Amt:

 

Date:

 

Amt:

 

Date:

 

﻿

Workcover

 

 

Yes

 

No

 

Amt:

 

Date:

 

Amt:

 

Date:

 

﻿

Other Taxes?

 

 

Yes

 

No

 

Amt:

 

Date:

 

Amt:

 

Date:

 

﻿

* Where amounts are outstanding please provide the following information to
support the advised position:

﻿

-Copy of the latest ATO Running Balance Account Statement (RBA);

﻿

-Have all BAS’s/IAS’s have been lodged?   Yes  /  No  (please circle);

﻿

If No - What statements are outstanding with associated liability amount?

﻿

Is any Group Member required to provide superannuation coverage under an
industrial award?

﻿

Yes  / No (please circle)

﻿

If Yes – With reference to Industrial Awards, in accordance with any Award(s)
that may have application to my/our industry and employees, I/We confirm that
the prescribed amounts provided for in the Award(s) are being contributed to an
eligible fund(s).

﻿

﻿

﻿

﻿

[Name of person] who is a

Director of Reading Entertainment Australia Pty Ltd

For and on behalf of Reading Entertainment Australia Pty Ltd

 

 

 

 

Facility Agreement

 

page  92

 

--------------------------------------------------------------------------------

 

 

﻿

Schedule 10

﻿

﻿

Interim Compliance Certificate

﻿

﻿

﻿

﻿

﻿

To:National Australia Bank Limited Level 28, 500 Collins Street

Melbourne VIC 3000

﻿

[date]

﻿

﻿

﻿

Reading Entertainment Australia Pty Ltd Facility Agreement

﻿

1We refer to the Facility Agreement (Facility Agreement) dated [insert date]
between, amongst others, Reading Entertainment Australia Pty Ltd as Borrower and
National Australia Bank Limited as Bank. A term which has a defined meaning in
the Facility Agreement has the same meaning in this Compliance Certificate.

﻿

This is an Interim Compliance Certificate given for the purpose of clause 9.4(c)

of the Facility Agreement.

﻿

2We confirm that:

﻿

(a)the Fixed Charges Cover Ratio for the 12 month period ending

[Calculation Date] was [].

﻿

(b)the Leverage Ratio for the 12 month period ending [Calculation Date]

was [].

﻿

(c)the Loan to Value Ratio for the 12 month period ending [Calculation Date] was
[].

﻿

3We confirm that, as at the date of this Compliance Certificate:

﻿

(a)no Event of Default, Review Event or Potential Event of Default has occurred
and is continuing [or provide details of any Event of Default,

Review Event or Potential Event of Default]; and

﻿

(b)the representations and warranties in clause 8.1 of the Facility Agreement
which are to be repeated as at the date of this Compliance Certificate are
correct.

﻿

4I confirm that the position of the Reading Entertainment Australia Group with
respect to the following liabilities is as follows:

 

 

 

 

Facility Agreement

 

page  93

 

--------------------------------------------------------------------------------

 

 

ST

 

 

 

es No

mt: Date:

mt: Date:

 

﻿

Liability Description

Lodgement

Cycle Ann/Qtr/Mth

(Please Circle)

Current

 

(Yes/No

)

 

 

(Please Circle)

If Current

 

Last Payment Details

 

(Use brackets where refund)

If Not Current

 

Outstanding Details

Comments

(eg – Repayment Arrangement entered with ATO)

﻿

GST

 

A

 

Q

 

M

 

Yes No

 

Amt: Date:

 

Amt: Date:

 

﻿

PAYG-

Withholding

 

A

 

Q

 

M

 

Yes No

 

Amt: Date:

 

Amt: Date:

 

﻿

PAYG-

Instalments (Income Tax)

 

A

 

Q

 

M

 

Yes No

 

Amt: Date:

 

Amt: Date:

 

﻿

Employer Superannuatio n Contributions

 

Q

 

M

 

%

 

Yes No

 

Amt: Date:

 

Amt: Date:

 

﻿

Payroll Tax

 

A

 

 

M

 

Yes No

 

Amt: Date:

 

Amt: Date:

 

﻿

Workcover

 

 

Yes No

 

Amt: Date:

 

Amt: Date:

 

﻿

Other Taxes?

 

 

Yes No

 

Amt: Date:

 

Amt: Date:

 

﻿

* Where amounts are outstanding please provide the following information to
support the advised position:

﻿

-Copy of the latest ATO Running Balance Account Statement (RBA);

﻿

-Have all BAS’s/IAS’s have been lodged?   Yes / No  (please circle);

﻿

If No - What statements are outstanding with associated liability amount?

﻿

﻿

Is any Group Member required to provide superannuation coverage under an
industrial award?

﻿

Yes / No (please circle)

 

 

 

 

Facility Agreement

 

page  94

 

--------------------------------------------------------------------------------

 

 

﻿

If Yes – With reference to Industrial Awards, in accordance with any Award(s)
that may have application to my/our industry and employees, I/We confirm that
the prescribed amounts provided for in the Award(s) are being contributed to an
eligible fund(s).

﻿

﻿

﻿

﻿

﻿

﻿

﻿

[Name of person] who is a

Director of Reading Entertainment Australia Pty Ltd

For and on behalf of Reading Entertainment Australia Pty Ltd

﻿

﻿



 

 

 

Facility Agreement

 

page  95

 

--------------------------------------------------------------------------------